DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/04/2022 and 03/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claims 13 and 21, these claims recite a parabola coefficient method. Although this term is mentioned within the specification, there is a lack of written description as to what steps are involved with performing a parabola coefficient method.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 13 and 21, these claims recite a parabola coefficient method. Although this term is mentioned within the specification, it is unclear what steps are involved in performing a parabola coefficient method. Thus, it is unclear whether the varying of the function, as recited in claims 1 and claim 14 on which these claims depend, is intended to change an entire equation/algorithm or just certain variable coefficients within an existing equation/algorithm used to relate the standard workflow setting parameters to the image appearance feature parameter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-17, 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry et al. US 20140221832 A1 “El-Zehiry” and further in view of Ustuner et al. US 20040006266 A1 “Ustuner”.
In regard to claim 1, El-Zehiry discloses “A method for controlling an image appearance in ultrasound system, the said method comprising the steps of: (“In a first aspect, a method is provided for tuning ultrasound acquisition parameters. First ultrasound data is acquired with first values of a respective plurality of acquisition parameters. A processor projects the first values to a second value of at least one virtual parameter with a manifold relationship. […]” [0006]. Furthermore, El-Zehiry discloses “The tuning may be automatic or semi-automatic in response to simplified user control. For automation, the adjustment is performed iteratively until a best or sufficient quality image is captured” [0017]. In this case, since the method involves tuning ultrasound acquisition parameters and the tuning may be performed iteratively until a best or sufficient quality image is captured, under broadest reasonable interpretation, the method is capable of controlling an image appearance of an ultrasound system.);
“providing a set of image appearance feature control parameters, each one of which is related to an image appearance feature according to a pre-defined relation between a value scale of the said image appearance feature control parameter and an image appearance related to a certain condition of the corresponding image appearance feature” (“Ultrasound imaging requires the adjustment of multiple acquisition parameters, such as the depth, focus, transmit frequency, and receive frequency (e.g. fundamental or harmonic imaging. The correct choice of values for the parameters impacts the quality of the output image. In practice, the default parameters recommended by the manufacturer may not always produce an image as good as could be produced” [0003]. Therefore, the acquisition parameters such as depth, focus, transmit frequency and receive frequency impact the quality of the images received. Thus, under broadest reasonable interpretation, the multiple acquisition parameters constitute a set of image appearance feature control parameters, each one of which is related to an image appearance feature. Furthermore, in regard to an image appearance feature according to a pre-defined relation between a value scale of the said image appearance feature control parameter and an image appearance related to a certain condition of the corresponding image appearance feature, El-Zehiry discloses “To provide an image with good quality, ultrasound acquisition parameters are simultaneously and/or adaptively tuned. A set of parameters to perform image acquisition are determined based on a manifold. The acquisition parameter dimensionality (numbers) is reduced to an intrinsic dimensionality by the manifold” [0016] and “In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship” [0030] and “the virtual parameters represent a relationship amongst combinations of acquisition parameters. Altering a value of one virtual parameter may be associated with changing values of ant number of acquisition parameters” [0031]. In this case, since the set of acquisition parameters are projected to the manifold with one or more virtual parameters and changing the values of virtual parameters causes the acquisition parameters to change in a manifold relationship, under broadest reasonable interpretation, the image appearance features (i.e. the acquisition parameters) have to be associated with a pre-defined relation between a value scale (i.e. in the virtual parameter space) of the said image appearance feature and an image appearance related to a certain condition of the corresponding image appearance feature (i.e. the setting of the acquisition parameter).);
“generating a function between the value of each image feature control parameter and the value of the standard workflow setting parameters of a combination of standard workflow setting parameters influencing the said image appearance feature” (“To more conveniently change the settings, a manifold space is used for all or a sub-set of the acquisition parameters. In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters (e.g. four dimensional acquisition space reduced to a two-dimensional manifold space)” [0030]. Furthermore, El-Zehiry discloses “Increments along the manifold represent gradual changes in the visual quality of the images from the ultrasound data. The manifold is a smooth surface, curve, or representation of the relationship amongst the acquisition parameters” [0080]. In this case, since the manifold represents the relationship amongst the acquisition parameters and the increments along the manifold cause a change in the visual quality of images, under broadest reasonable interpretation the manifold constitutes a set of standard workflow setting parameters. As shown in FIG. 4 of the instant application, the standard workflow setting parameters are in a relationship with the image appearance feature control parameters, such that the standard workflow setting parameters include more variables than the image appearance feature control parameter. This allows for a simplification in the adjustment of control parameters. In this case, since the acquisition parameters (i.e. the image appearance feature control parameters) can be projected to one or more virtual parameters with a manifold relationship, such that the dimensionality of the standard workflow setting parameters is reduced to the dimensionality of the manifold space, under broadest reasonable interpretation, the method is capable of generating a function (i.e. manifold relationship) between the value of each image feature control parameter (i.e. the acquisition parameter) and the value of the standard workflow setting parameters (i.e. the manifold) of a combination of standard workflow setting parameters influencing the said image appearance feature.);
“visualizing of the image with the requested image appearance feature” (“One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed. Alternatively, images associated with the automatically tuned scan variables are displayed” [0095]. An image that represents a sufficient or best quality image, under broadest reasonable interpretation, would be requested to be visualized. Since one or more images representing a sufficient or best quality image can be displayed based on the determined manifold parameters (i.e. standard workflow setting parameters), under broadest reasonable interpretation, the method involves visualizing of the image with the requested image appearance feature.);
“providing control organs for varying manually by a user one or more of the image appearance features of a displayed image by varying through the said control organs the values of said one or more appearance feature control parameters” (“The tuning may be automatic or semi-automatic in response to simplified user control. […] In the semi-automatic mode, the quality assessment component is eliminated and the sonographer’s judgement is used to assess the image quality. The auto-tuning is then reduced to a system where the user uses a single control key (knob) to adjust all the parameters” [0017] and “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g., one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. Thus, since the user can adjust all the parameters with a single knob based on the sonographer’s judgement of the image quality and a fewer number of knobs can adjusted to simultaneously adjust the acquisition parameters, under broadest reasonable interpretation, the method had to have provided control organs (i.e. control key or knob) for varying manually by a user one of more of the image appearance features of a displayed image by varying through the said control organs the values of said one or more appearance feature control parameters (i.e. the acquisition parameters).);
“varying, automatically without the user, […] the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested by the variation of the said image appearance feature control parameter” (“In act 36 , a new manifold parameter value is selected. One or more of the manifold parameters is set differentially […] This change is not a one-to-one change of a particular acquisition parameter, but a change in the virtual parameter along the manifold or in the manifold space. Any number of virtual parameters may be simultaneously changed or changed prior to acquiring another or next set of ultrasound data” [0058] and “In another embodiment, the change is automatic. A processor causes an incremental change to occur” [0059]. In this case, since changes can be made to the virtual parameters along the manifold (i.e. the standard workflow setting parameters) and the change in the virtual parameter may be done automatically by a processor, under broadest reasonable interpretation, the method involves varying automatically without the user, the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested (i.e. a sufficient or best quality image) by the variation of the said image appearance control parameter (i.e. the acquisition parameter). 
El-Zehiry does not teach “the function used to calculate the value of the one or more of the standard workflow setting parameters […]”.
Ustuner teaches “the function used to calculate the value of the one or more of the standard workflow setting parameters […]” (“The cost function typically takes the shape of a hyper-parabola, a parabola in 3-dimensions, near the global optimum. In order to converge at the global optimum of the cost function quickly, the hyper-parabola given by: .PHI.=ax.sup.2+by.sup.2+c.theta..sup.2+dxy+ey.theta.+f.theta.x+gx+hy+j.the- ta.+j (6) is fit to the cost function, .PHI., around a 5x5x5 neighborhood at the optimum to find the 10 coefficients a, b, c, d, e, f, g, h, I, and j of a hyper-parabola. The fit is performed using a least squares fitting. Other types of functions and fittings may also be used and other sizes of neighborhoods may also be used. Once the 10 coefficients of the hyper-parabola are estimated, the optimum of the hyper-parabola corresponding to the global optimum of the cost function is computed” [0070-0071] and “The results of estimating t_x, t_y and t_theta and the two images 120 and 122 are used in act 126. The above process is repeated by searching the parameter space from -8 to +8 with steps of 4. A hyper-parabola is again fitted to find a better estimate for t_x, t_y, t_74” [0072]. This estimation of the coefficients of the hyper-parabola constitutes a parabola coefficient method. Since the coefficients of the hyper-parabola are found to perform a fit and the optimum of the hyper-parabola is computed, under broadest reasonable interpretation, a function (i.e. for a hyper-parabola) is varied automatically to determine the best estimate of the values of the one or more of the standard workflow setting parameters which influence an image appearance feature.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of El-Zehiry to include varying a function as disclosed in Ustuner to allow to for a better estimate of the parameters to be determined [Ustuner: 0072]. A hyper-parabola is one of a finite number of functions which can be used for approximation of image characteristics with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of estimating a better approximation of the parameter space to influence the image appearance.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “in which each image appearance feature control parameter is expressed as a function of a combination of one or more of the standard workflow setting parameters which have an influence on the image appearance feature associated with the said image appearance feature control parameter” (“To more conveniently change the settings, a manifold space is used for all of a sub-set of the acquisition parameters. In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters” [0030]. Furthermore, El-Zehiry discloses “the virtual parameters represent a relationship amongst combinations of acquisition parameters. Altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. As established previously, the acquisition parameters constitute image appearance feature control parameters. In this case, since the acquisition parameters are projected to one or more virtual parameters with a manifold relationship such that the dimensionality of the acquisition parameters is reduced such that a change in one of the virtual parameter results in a change in one or more of the acquisition parameters, under broadest reasonable interpretation, the image appearance feature control parameter (i.e. the acquisition parameter) can be expressed as a function of a combination of one or more of the standard workflow setting parameters (i.e. the virtual parameters associated with the manifold space) which have an influence on the image appearance feature associated with the said image appearance feature control parameter.).
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “in which the said functional relation of the image appearance feature control parameter with a combination of standard workflow setting parameters is factory defined” (“The input is the starting values for acquisition parameters, such as defaults recommended by the scanner manufacturer or defined by a clinician” [0019]. Thus, the starting values of the acquisition parameters (i.e. the image appearance feature control parameters) can be set according to a factory defined (i.e. default) setting. Furthermore, El-Zehiry discloses “The acquisition parameters used for imaging may be based, at least in part on the scan mode. […] For a given mode, application (e.g., region of the patient to be scanned), patient, and/or sonographer, different values of the acquisition parameters may be used as a default or as established by the sonographer” [0026] and “In one embodiment, the ultrasound system 16 is configured to scan the aorta. Ultrasound data is acquired using a default set of parameters recommended by the scanner manufacturer for the abdomen. In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. […] These steps are repeated until a good quality image is captured” [0101]. In this case, since ultrasound data can be acquired with a default set of parameters and adjustments can be made to the set of parameters to capture a good quality image, under broadest reasonable interpretation, the functional relation of the image appearance feature control parameter with a combination of standard workflow setting parameters (i.e. the virtual parameters associated with the manifold space) can be factory defined.). 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “in which the said factory defined functional relation of the image appearance feature control parameter with a combination of standard workflow setting parameters may be modified by the user” (“In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured” [0101]. Furthermore, in regard to the factory defined functional relation being modified by the user, El-Zehiry discloses “The settings of the acquisition parameters, the image, the virtual parameters values, or combinations thereof may be output to the user for the better quality. The user may use this information to further adjust or to select the desired settings” [0072] and “If the score is not above the threshold or the user desires further quality improvement, the user may further adjust the values of the virtual parameters” [0074]. In this case, since adjustments in the set of the parameters can be made by taking infinitesimal steps along the manifold and projecting them back to find the corresponding set of values for the scan variables (i.e. associated with the acquisition parameters and the user can adjust the desired settings and values of the virtual parameters (i.e. of the manifold space) under broadest reasonable interpretation, the factory defined functional relation of the image appearance feature control parameter (i.e. the acquisition parameter) with a combination of standard workflow setting parameters can be modified by the user.).
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “in which the value of each image appearance feature control parameter is associated with a scale or a field of values ranging from a minimum value to a maximum value, the minimum value and the maximum values corresponding to a certain extreme condition of the image appearance feature related to the image appearance feature control parameter a function being defined relating the values of the image appearance feature control parameter to the conditions of appearance of the corresponding image appearance feature” (“If this is a subsequent change in direction above a threshold number of changes, the values for the acquisition parameters associated with the highest, or other indication of best score are used for further scanning. In an example with a curve function for the manifold, there are only two directions […] Where the manifold is a surface or higher dimensional space, other sampling processed of settings of the virtual parameters may be used to find a sufficient or maximum” [0079] and “Increments along the manifold represent gradual changes in the visual quality of the images from the ultrasound data” [0080]. As stated previously the acquisition parameters constitute the image appearance feature control parameters. In this case, since the manifold, which is used to make changes to the acquisition parameters, can be a curved function having only two directions, under broadest reasonable interpretation, these directions constitute a scale or a field of values ranging from a minimum value to a maximum value, the minimum value and the maximum values corresponding to a certain extreme condition of the image appearance feature related to the image appearance feature control parameter a function being defined relating the values of the image appearance feature parameter to the conditions of appearance of the corresponding image appearance feature. Furthermore, El-Zehiry discloses “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging” [0059]. A knob inherently has a maximum and minimum value to which it can be moved. Since the user can rotate a knob to make changes for imaging and the increments along the manifold can change the image quality of images from the ultrasound data, under broadest reasonable interpretation, the value of the image appearance feature control parameter can be associated to a scale or a field of values ranging from a minimum value (i.e. low quality) to a maximum value (i.e. best quality) image.).
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “in which each standard workflow setting parameter of the combination of standard workflow setting parameters defining the image appearance feature control parameter is related to the image appearance feature control parameter by a specific function which may be different from the one of the other standard workflow setting parameters of the combination” (“The storage medium includes instructions for selecting a setting on one or more manifold parameters different than and in a lower dimensional space than acquisition parameters, determining values for the acquisition parameters from a fewer number of the manifold parameters, the determining being a function of a manifold curve and a database of sample pairings of values of the manifold parameters and values of the acquisition parameters, and causing acquisition of ultrasound data with the values for the acquisition parameters” [0007]. As stated previously the manifold parameters (i.e. the manifold) constitute standard workflow setting parameters that are related to the image appearance feature parameters. In this case, since the values for the acquisition parameters are determined from the lower dimensional space of the manifold parameters and this determination is a function of a manifold curve and a database, under broadest reasonable interpretation, each of the one or more manifold parameters (i.e. standard workflow setting parameters) is related to the image appearance feature control parameter by a specific function which may be different from the one of the other standard workflow setting parameters of the combination.).  
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “in which the factory definition steps of the method comprise the following steps: defining a set of independent image appearance features and assigning to each image appearance feature a related image appearance feature control parameter” (“To more conveniently change the settings, a manifold space is used for all of a sub-set of the acquisition parameters. […] The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters” [0030]. As stated previously the acquisition parameters constitute the image appearance feature control parameters. In order to be able to reduce the dimensionality of the acquisition parameter space from four acquisition parameters to two virtual parameters, under broadest reasonable interpretation, a set of independent image appearance features had to have been defined and assigned to a related image appearance feature control parameter.);
“defining the image appearance feature control parameter of each image appearance feature as a function of a combination of one or more ultrasound system standard workflow setting parameters related to the physics of the imaging process and which influence the corresponding image appearance feature”  (“the virtual parameters represent a relationship amongst combinations of acquisition parameters. Altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. The virtual parameters are associated with the manifold space which as stated previously constitutes the standard workflow setting parameters. Since altering a value of one of the virtual parameters causes a change in the values of the acquisition parameters (i.e. the image feature control parameter), under broadest reasonable interpretation, each image appearance feature is a combination of one or more ultrasound system standard workflow setting parameters related to the physics of the imaging process and which influence the corresponding image appearance feature.); 
“for each image appearance feature, generating a correlation between the variation of the image appearance relatively to the image appearance feature and the variation of the value of the corresponding image appearance feature control parameter” (“Where the database does not include an exact match for the values of the acquisition parameters, the projection is performed using weighting. Weight, α, are calculated using the acquisition parameter values. […] Other weight calculations may be used to determine a relationship of the input feature vector X of the values being used with the sample feature vectors stored in the database” [0041]. By definition a correlation is a calculation which serves to establish a relationship or connection between two or more measurements. Furthermore, by definition a weighting factor (i.e. weight) can be applied to a specific value such that it compensated for factors such as distortion and the weight can convert a value such that a relationship can be created between it and another value. In order to perform a weighting operation, under broadest reasonable interpretation, a correlation between the variation of the value of the corresponding image appearance feature control parameter (i.e. the acquisition parameter) had to have been generated.); 
“for each image appearance feature, generating a correlation between the values of the image appearance feature control parameter and the values of the said standard workflow setting parameters of the combination of the said workflow setting parameters empirically or experimentally or numerically, defining for each standard workflow setting parameter a function relating the values of the said image appearance feature control parameter to the values of the standard workflow setting parameter or, a database or look-up table consisting of an array of values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated with a value of the image feature control parameter which values are empirically or experimentally determined” (“These weights from the acquisition parameter space are applied to the virtual parameter values of the manifold. The values stored in the database for the virtual parameters are weighted. The values to be weighted correspond to the paired k nearest neighbor identified in the acquisition parameter space” [0042]. As established previously, the process of performing a weighting operation, under broadest reasonable interpretation involves the generation of a correlation. In this case, since the weights from the acquisition parameter space (i.e. the image nature control parameter) can be applied to the virtual parameter of the manifold (i.e. the standard workflow setting parameters) under broadest reasonable interpretation, a correlation between the values of the image appearance feature control parameter and the values of the said standard workflow setting parameters defining the said image appearance feature control parameter had to have been generated.  
In regard to a database or look-up table consisting of an array of values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated to a value of the image feature control parameter which values are empirically or experimentally determined, El-Zehiry discloses “The storage medium includes instructions for selecting a setting of one or more manifold parameters different than and in a lower dimensional space than acquisition parameters, determining values for the acquisition parameters from a fewer number of the manifold parameters, the determining being a function of a manifold curve and a database of sample pairings of values of the manifold parameters and values of the acquisition parameters, and causing acquisition of ultrasound data with the values for the acquisition parameters” [0007]. In this case, since the acquisition parameters (i.e. the image feature control parameters) can be determined as a function of a manifold curve and a database of sample pairings of values of the manifold parameters (i.e. the standard workflow setting parameters) and the acquisition parameters, under broadest reasonable interpretation, a database consisting of an array of values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters can be defined.);
“the said function being used or the said database of the said look-up table being addressable and readable for: relating the value of each image appearance feature control parameter to the value of the standard workflow setting parameters of a combination of standard workflow setting parameters influencing the said image feature” (“The output of the manifold training is a database of pairings (x, y) where x is the high dimensional input feature vector and y is the low dimensional feature vector in the manifold space. This database is a sampling of the manifold for discrete values of settings of x and corresponding settings of y” [0038]. Furthermore, El-Zehiry discloses “The dimensionality of the acquisition parameter space is reduced to the dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters” [0030]. Therefore, the acquisition parameter space represents a high dimensional space and the manifold space (i.e. associated with the virtual parameters) constitutes a low dimensional space. In this case, since the database includes pairings of high and low dimensional feature vectors, under broadest reasonable interpretation, the database relates the value of each image feature control parameter (i.e. the acquisition parameters) to the value of the standard workflow setting parameters of a combination of standard workflow setting parameters influencing the said image feature.);
“varying automatically without the user, the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested by the variation of the said image appearance feature control parameter” (“This adjustment occurs in the lower dimensional space than the acquisition parameters. […] This change is not a one-to-one change of a particular acquisition parameter, but a change in the virtual parameter along the manifold or in the manifold space” [0058] and “Rather than indicating a change in the focus, frequency, or depth, the user indicates a change in imaging generally or of the virtual parameter. In another embodiment, the change is automatic. A processor causes an incremental change to occur” [0059]. Furthermore, El-Zehiry discloses “The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured” [0101]. As stated previously the virtual parameters in the manifold space constitute standard workflow setting parameters that influence an image appearance feature. Since adjustments can be made to the virtual parameter along the manifold and the change can be performed automatically by the processor and the adjustments can be made until a good quality image is captured, under broadest reasonable interpretation, the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature can vary automatically and a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested by the variation of the said image appearance control parameter.).
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “in which the said function relating the values of the said image appearance feature control parameter to the values of the standard workflow setting parameter of the combination of standard workflow setting parameter describing the image appearance feature control parameter is determined numerically by calculating the best fit curve of empirically or experimentally measured relation between different image appearance conditions of an image appearance feature, the corresponding value of the image appearance feature control parameter and the corresponding values of the standard workflow setting parameters of the combination of standard workflow setting parameter describing the image appearance feature control parameter” (“The virtual parameters of the vector y may be related to each other or independently represent the manifold space. […] The manifold may be approximated with a 4th order polynomial or other curve fit to the manifold. The curve is stored or sampled along the curve are stored as a database representing the manifold” [0039]. Therefore, the manifold can be determined numerically by calculating a best fit curve (i.e. a 4th order polynomial or other curve fit). Furthermore, El-Zehiry discloses “The learnt manifold, either the actual manifold of the fit approximation, is used to project values of the acquisition parameters to the lower dimensional virtual parameter space or manifold in act 32” [0040]. In this case, since the fit approximation of the manifold can be used to project the values of the acquisition parameters to the virtual parameter space, under broadest reasonable interpretation, the fit approximation (i.e. the curve fit) describes a function relating the values of the said image appearance feature control parameter to the values of the standard workflow setting parameter of the combination of standard workflow setting parameter.).
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “providing a control input organ operable by the user for each control parameter, for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the image appearance feature,” (“The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging” [0059]. In this case since changes can be made for imaging by the user by rotating a knob, under broadest reasonable interpretation, the knob constitutes a control input organ that is operable by the user for each control parameter for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the image appearance feature. Furthermore, in regard to the control input organ being operable for each control parameter, El-Zehiry discloses “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. Since the clinician can adjust a fewer number of knobs of one or more virtual or manifold parameters, under broadest reasonable interpretation, each control parameter for setting the value of the corresponding image appearance feature control parameter can be operated by the user according to a desired setting of the image appearance feature.);
“which control input organ has two extreme positions each one being related to one of two image appearance feature defined by the same combination of standard workflow setting parameters and which image appearance feature are complementary one to the other so that at one end position a first of the said two image appearance feature prevails and at the opposite end position a second of the said two image appearance feature prevails and in the intermediate positions of the control input organ a combination of the two image appearance features is generated, which combination has different ratio of the said image appearance features as a function of the position of the control input organ between the two extreme end positions” (“Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. Therefore, the clinician can adjust knobs of one or more virtual or manifold parameters in order to adjust the four acquisition parameters used to acquire ultrasound data. In this case, a knob constitutes a control input organ which inherently possesses two extreme positions each one being related to one of two image appearance feature defined by the same combination of standard workflow setting parameters (i.e. the virtual parameters of the manifold) and which image appearance feature are complementary one to the other so that at one end position a first of the said two image appearance feature prevails and at the opposite end position a second of the said two image appearance feature prevails and in the intermediate positions of the control input organ a combination of the two image appearance features is generated, which combination has different ratio of the said image appearance features as a function of the position of the control input organ between the two extreme end positions. Furthermore, a knob can be adjusted such that it is located at intermediate positions between two extreme positions continuously or discretely. Therefore, the knob constitutes a control input organ which has two extreme positions.).
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “further comprising the steps of modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value” (“The settings may be altered while still scanning in the same mode. For example, default settings are used for B-mode imaging” [0029] and “altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. As stated previously the virtual parameters associated with the manifold space and therefore constitute standard workflow setting parameters. Since the settings may be altered from the default settings (i.e. the factory-defined value) and the virtual parameters can be altered, under broadest reasonable interpretation, the method can involve modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value.);
“determining a continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter, the continuity/discontinuity threshold corresponding to a selected distance between the modified value and a previous value defined by the said function” (“The settings associated with the higher quality are used for subsequent scanning. For example, a threshold quality level is used. If the score is above the threshold, the setting of the acquisition parameters is complete and on-going scanning is performed” [0073] and “If the score is not above the threshold of the user desires further quality improvement, the user may further adjust the values of the virtual parameters” [0074]. In this case, the quality score being below a threshold quality level indicates that more adjustments to the virtual parameters are necessary, thus under broadest reasonable interpretation, the score being below a threshold quality level constitutes a discontinuity. Conversely when the quality score is above the threshold quality level, this indicates that the settings of the virtual parameter(s) resulted in a high quality image, this under broadest reasonable interpretation, the score being below a threshold quality level constitutes a continuity. Therefore, under broadest reasonable interpretation, the threshold quality level is capable of being used to determine the continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter. Furthermore, El-Zehiry discloses “Where the database does not include an exact match for the values of the acquisition parameters, the projection is performed using weighting. Weights, α, are calculated using the acquisition parameter values, For example, to project the input X to the manifold, the distances to the closest k (e.g. k = 5 or other value) points X1 …, Xk recorded in the database representing the manifold relationship are determined” [0041] and “For a given patch X from the previous C1 layer, the output rS2 depends on the distance between the new input and a selected prototype P in a Gaussian-like weighted fashion […]” [0054]. Thus, since weights can be calculated for each acquisition parameter, the weight includes the distance to the closest manifold relationship and the distance between the new input and the selected prototype P can be determined in a Gaussian-like weighted fashion, under broadest reasonable interpretation, the continuity/discontinuity threshold corresponds to a selected distance between the modified value of a previous value defined by the said function.);
“determining by comparing with the said continuity/discontinuity threshold if the modified values exceed the selected distance to determine a discontinuity in the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter and defining a new function different from the said function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter by an approximation curve passing through the end points of the value range for the said standard workflow setting parameter” (“In act 44, the quality scores are compared. […] One score is for the initial settings of the acquisition parameters and the other score is for the subsequent projected settings of the acquisition parameters” [0070]; “The comparison used any function, such as finding a maximum or minimum. A difference or ratio may be determined. In one example a higher one of the scores is determined where higher indicates better quality” [0071] and “If the score is not above the threshold of the user desires further quality improvement, the user may further adjust the values of the virtual parameters” [0074]. In this case, since the quality scores can be compared with the threshold quality level and further adjustments can be made if the score is not above this threshold, this indicates that the modified values of the standard workflow setting parameters resulted in a lower quality image. Imaging data that is subject to discontinuities produce images that are of lower quality. In this case, since imaging data that has a score below the threshold quality level would require additional adjustments to the virtual parameters, under broadest reasonable interpretation, the method can involve determining if the modified values exceed the selected distance to determine a discontinuity in the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter.
“defining a new function different from the said function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter by an approximation curve passing through the end points of the value range for the said standard workflow setting parameter and through the said modified value of the said standard workflow setting parameter” (“The learnt manifold, either the actual manifold or the fit approximation, is used to project values of the acquisition parameters to the lower dimensional virtual parameter space or manifold in act 32” [0040]. In order for the manifold to be learnt, under broadest reasonable interpretation, the manifold had to have been trained with changes to the virtual parameters. In this case, since the fit approximation can be used to project values of the acquisition parameters to a lower dimensional virtual parameter space, under broadest reasonable interpretation, a new function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter can be defined by an approximation curve (i.e. fit approximation) passing through the end points of the value range for the said standard workflow setting parameter.);
“substituting the previous function with the new function and using the new function for determining the values of the standard workflow setting parameter and a function of the image appearance feature control parameter” (“The manifold is machine learnt, experimentally determined, or found by theoretical application” [0033], “In an example with a curve function for the manifold, there are only two directions” [0079] and “Where the incremented virtual parameters have values that are the same as a sample stored in the database, the corresponding values of the acquisition parameters are provided by look-up functions. From the database of pairings (x, y), the back projection Xa that corresponds to the adjusted set of low-d parameters Ya is obtained” [0066]. Since the manifold can be a curve function, the manifold can be experimentally determined, and the virtual parameters can be incremented based on samples stored in the database, under broadest reasonable interpretation, the method can substitute the previous function (i.e. the machine learnt manifold) with the new function (i.e. the experimentally determined manifold) and can use the new function for determining the values of the standard workflow setting parameter and a function of the image appearance feature control parameter.).   
In regard to claims 13 and 21, due to their dependence on claims 12 and 14, respectively, these claims inherit the references disclosed therein. That being said, El-Zehiry does not disclose “in which the definition of the new function is an approximation determined using a parabola coefficient method” (Claim 13) or “characterized in that for the definition of a new function an approximation by a parabola coefficient method is carried out by the processor” (Claim 21).
Ustuner teaches “in which the definition of the new function is an approximation determined using a parabola coefficient method” (Claim 13) and “characterized in that for the definition of a new function an approximation by a parabola coefficient method is carried out by the processor” (Claim 21)  (“The cost function typically takes the shape of a hyper-parabola, a parabola in 3-dimensions, near the global optimum. In order to converge at the global optimum of the cost function quickly, the hyper-parabola given by: .PHI.=ax.sup.2+by.sup.2+c.theta..sup.2+dxy+ey.theta.+f.theta.x+gx+hy+j.the- ta.+j (6) is fit to the cost function, .PHI., around a 5x5x5 neighborhood at the optimum to find the 10 coefficients a, b, c, d, e, f, g, h, I, and j of a hyper-parabola. The fit is performed using a least squares fitting. Other types of functions and fittings may also be used and other sizes of neighborhoods may also be used. Once the 10 coefficients of the hyper-parabola are estimated, the optimum of the hyper-parabola corresponding to the global optimum of the cost function is computed” [0070-0071] and “The results of estimating t_x, t_y and t_theta and the two images 120 and 122 are used in act 126. The above process is repeated by searching the parameter space from -8 to +8 with steps of 4. A hyper-parabola is again fitted to find a better estimate for t_x, t_y, t_74” [0072]. This estimation of the coefficients of the hyper-parabola constitutes a parabola coefficient method that is carried out by the processor. Since the coefficients of the hyper-parabola are found to perform a fit and the optimum of the hyper-parabola is computed, under broadest reasonable interpretation, a new function (i.e. for a hyper-parabola) is approximated using a parabola coefficient method.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of El-Zehiry such that the definition of a new function is an approximation by a parabola coefficient method as disclosed in Ustuner in order to depict the relationship between the image appearance feature control parameter and the standard workflow setting parameter. When the standard workflow setting parameter is changed such that it results in a discontinuity, the imaging data obtained will result in a lower quality image. By defining a new function, the change in the standard workflow setting parameter can be considered when determining the appearance image feature control parameter. A parabola coefficient method is one such method to perform curve fitting, with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would result in redefining a function to relate the image appearance feature control parameter (i.e. the acquisition parameter) and the standard workflow setting parameters (i.e. the virtual parameters).
In regard to claim 14, El-Zehiry teaches an “Image appearance feature control user interface comprising, a control input organ operable by the user and univocally associated to at least one image appearance feature, for manually setting the value of the corresponding image appearance feature control parameter according to a desired setting of the corresponding image appearance feature to vary manually one or more of the image appearance features of a displayed image” (“Any number of virtual parameters may be simultaneously changed or changed prior to acquiring another or next set of ultrasound data” [0058] and “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to me made for the imaging. Rather than indicating a change in the focus, frequency, or depth, the user indicated a change in imaging generally or of the virtual parameter” [0059]. Therefore, the system includes a knob and/or user interface for changing imaging parameters. Furthermore, El-Zehiry discloses “If the score is getting worse, the direction of alteration along the manifold is changed in act 54” [0078]. In this case, when the score is worse, this indicates that the quality of the image has decreased and therefore, would require the user to make a change to the virtual parameters used to acquire the ultrasound data in subsequent imaging. In this case, since changes can be made in order to acquire the ultrasound data and the change can be made by a user rotating a knob or altering the settings in a user interface, under broadest reasonable interpretation, the system includes an image appearance feature control user interface comprising a control input organ (i.e. knob) operable by the user which is univocally associated to at least one image appearance feature and is capable of setting the value of the corresponding image appearance feature control parameter according to a desired setting of the corresponding image appearance feature to vary manually one or more of the image appearance features of a displayed image.);
“the said control input organ having two extreme positions each one being related to at least one of two extreme conditions of the said image appearance feature while in the intermediate positions of the control input organ between the said two extreme positions continuously or discretely varying image appearance is set relating to the said image appearance feature as a function of the variation of the value of the corresponding image appearance feature control parameter caused by varying the position of the said control input organ between the said two extreme positions” (“Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. Therefore, the clinician can adjust knobs of one or more virtual or manifold parameters in order to adjust the four acquisition parameters used to acquire ultrasound data. In this case, a knob constitutes a control input organ which inherently possesses two extreme position each one being related to at least one of two extreme conditions of the said image appearance feature. Furthermore, a knob can be adjusted such that it is located at intermediate positions between two extreme positions continuously or discretely. Therefore, the knob constitutes a control input organ which has two extreme positions each one being related to at least one of two extreme conditions of the said image appearance feature while in the intermediate positions of the control input organ between the said two extreme positions continuously or discretely varying image appearance is set relating to the said image appearance feature as a function of the variation of the value of the corresponding image appearance feature control parameter caused by varying the position of the said control input organ between the said two extreme positions.
“the image appearance feature control parameter being a function of a combination of standard workflow setting parameters of the ultrasound scanner which influence the corresponding image appearance feature such that by manually operating the control input organ in order to vary the image appearance feature determined by a certain value of the image appearance control parameter, the corresponding values of the combination of the standard workflow setting parameters determined the requested condition of the image appearance feature are automatically set without the user […] automatically, without the user, to calculate the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested via the control input organ” (“To more conveniently change the settings, a manifold space is used for all of a sub-set of the acquisition parameters. In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters” [0030]. Furthermore, El-Zehiry discloses “Increments along the manifold represent gradual changes in the visual quality of the images from the ultrasound data. The manifold is a smooth surface, curve, or representation of the relationship amongst the acquisition parameters” [0080]. In this case, since the manifold represents the relationship amongst the acquisition parameters and the increments along the manifold cause a change in the visual quality of images, under broadest reasonable interpretation the manifold constitutes a set of standard workflow setting parameters. As stated previously, acquisition parameters constitute image appearance feature control parameters. In this case, since the acquisition parameters can be projected to the one or more virtual parameters with a manifold relationship, under broadest reasonable interpretation, the image appearance feature control parameters (i.e. the acquisition parameters) can be a function of a combination of standard workflow setting parameters of the ultrasound scanner which influence the corresponding image appearance feature.
Furthermore, El-Zehiry discloses “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to me made for the imaging. Rather than indicating a change in the focus, frequency, or depth, the user indicated a change in imaging generally or of the virtual parameter. In another embodiment, the change is automatic. A processor causes in incremental change to occur” [0059]. In this case, since a change can be made by the user with a knob (i.e. the control input organ) under broadest reasonable interpretation, the control input organ can be operated in order to vary the image appearance feature determined by a certain value of the image appearance control parameter. Furthermore, since the change can be performed automatically by a processor under broadest reasonable interpretation, the corresponding values of the combination of the standard workflow setting parameters (i.e. the virtual parameters in the manifold space) determined the requested condition of the image appearance feature can be automatically set.).
El-Zehiry does not teach “by the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameters and the said function is varied, […]”.
Ustuner teaches “by the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameters and the said function is varied, […]” (“The cost function typically takes the shape of a hyper-parabola, a parabola in 3-dimensions, near the global optimum. In order to converge at the global optimum of the cost function quickly, the hyper-parabola given by: .PHI.=ax.sup.2+by.sup.2+c.theta..sup.2+dxy+ey.theta.+f.theta.x+gx+hy+j.the- ta.+j (6) is fit to the cost function, .PHI., around a 5x5x5 neighborhood at the optimum to find the 10 coefficients a, b, c, d, e, f, g, h, I, and j of a hyper-parabola. The fit is performed using a least squares fitting. Other types of functions and fittings may also be used and other sizes of neighborhoods may also be used. Once the 10 coefficients of the hyper-parabola are estimated, the optimum of the hyper-parabola corresponding to the global optimum of the cost function is computed” [0070-0071] and “The results of estimating t_x, t_y and t_theta and the two images 120 and 122 are used in act 126. The above process is repeated by searching the parameter space from -8 to +8 with steps of 4. A hyper-parabola is again fitted to find a better estimate for t_x, t_y, t_74” [0072]. This estimation of the coefficients of the hyper-parabola constitutes a parabola coefficient method. Since the coefficients of the hyper-parabola are found to perform a fit and the optimum of the hyper-parabola is computed, under broadest reasonable interpretation, a function (i.e. for a hyper-parabola) is varied automatically to determine the best estimate of the values of the one or more of the standard workflow setting parameters which influence an image appearance feature.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the image appearance feature control interface of El-Zehiry to include varying a function as disclosed in Ustuner to allow to for a better estimate of the parameters to be determined [Ustuner: 0072]. A hyper-parabola is one of a finite number of functions which can be used for approximation of image characteristics with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of estimating a better approximation of the parameter space to influence the image appearance.
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “in which the same control input organ is associated for controlling two or more image complementary appearance features whose image appearance feature control parameters are the function of an identical combination of standard workflow setting parameter of the ultrasound system and coupling the said image feature control parameters to a single image feature control parameter influencing the said image appearance features” (“Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjust the four acquisition parameters” [0018]. In this case, since the knobs of the one or more virtual or manifold parameters can be adjusted to simultaneously adjust four acquisition parameters, under broadest reasonable interpretation, the same control input organ (i.e. knob) associated for controlling two or more image complementary appearance features whose image feature control parameters are the function of an identical combination of standard workflow setting parameter of the ultrasound system. Furthermore, in regard to coupling the said image appearance features control parameter to a single image feature control parameter influencing the said image appearance features, El-Zehiry discloses “Altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. In order for the change in the one virtual parameter (i.e. the standard workflow setting parameter) to change the values of the acquisition parameters, under broadest reasonable interpretation, the said image appearance features control parameter can be coupled to a single image feature control parameter influencing the said image appearance features.
“defining a correlation function between the corresponding image appearance feature control parameter and the control input organ position between the two extreme positions such that one end position of the control input organ a first of the said two image appearance features prevails and at the opposite end position a second of the said two image appearance features prevails and in the intermediate positions of the control input organ a combination of the two image appearance features is generated, which combination has different ratio of the said image appearance features as a function of the position of the control input organ between the two extreme end positions” (“In act 4, the quality scores are compared. […] One score is for the initial settings of the acquisition parameter and the other score is for the subsequent projected setting of the acquisition parameters” [0070], “The comparison used any function, such as finding a maximum or minimum” [0071] and “The settings associated with the higher quality are used for subsequent scanning. For example, a threshold quality level is used. If the score is above the threshold, the setting of the acquisition parameters is complete and on-going scanning is performed” [0073]. In this case, under broadest reasonable interpretation, the setting for the acquisition parameters is related to the position of the control input organ. Therefore, the score for the initial settings of the acquisition parameter constitutes an image appearance that corresponds to an initial position of the control input organ and the subsequent projected settings of the acquisition parameters constitute an image appearance that corresponds to a second position of the control input organ. Since the comparison of the settings can use any function, and settings associated with higher quality are above a threshold level under broadest reasonable interpretation, this function can define a correlation between the corresponding image appearance feature control parameter and the control input organ position associated with the settings used to acquire the image.
Furthermore, El-Zehiry discloses “The change is made by the user, for example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging” [0059]. As knob can inherently rotate between two extreme positions. Since the knob can be rotated to make changes for imaging, under broadest reasonable interpretation, the knob constitutes a control input organ having two extreme positions such at one end position of the control input organ a first of the said two image appearance feature prevails and at the opposite end position a second of the said two image appearance feature prevails and in the intermediate positions of the control input organ a combination of the two image appearance features is generated, which combination has different ratio of the said image appearance features as a function of the position of the control input organ between the two extreme end positions.).
In regard to claim 16, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “comprising with a control input organ for one or more of the following couple of complementary image appearance features: Penetration-resolution ratio; speed-detail ratio; smooth-control ratio” (“Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. As stated previously, the knob constitutes a control input organ. Furthermore, in regard to a penetration-resolution ratio, El-Zehiry discloses “Various characteristics of the scan may be set. […] The depth along each scan line at which samples are obtained is set. […] Lower frequencies are associated with lower resolution but greater penetration depth. […] By setting the focal depth near a region of interest, better signal-to-noise ratio may be provided in that region of interest” [0025]. Therefore, the depth can be set such that greater penetration is achieved at lower resolution, and conversely, the depth can be set such that lower penetration is achieved at a higher resolution. In this case, since various characteristics can be set and the focal depth can be set such that a better signal to noise ratio is achieved, under broadest reasonable interpretation, the complementary image appearance feature can be based on a penetration-resolution ratio.). 
In regard to claim 17, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “in which the control input organs are chosen from the following group: electronically, electrostatically or mechanically hand operable physical control organs such as cursors or knobs or the like, or virtual, hand, gesture or voice operable organs of combination thereof, or graphically represented organs on a screen or on a touchscreen interface” (“Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018] and “The change is made by the user, For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging” [0059]. In this case, since the user can adjust the knobs of one or more virtual or manifold parameters and the knob can be rotated to make changes for imaging, under broadest reasonable interpretation, the control input organ can be an electronically, electrostatically or mechanically hand operable physical control organ such as a knob.).   
In regard to claim 19, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “comprising a processor configured to carry out the following tasks” (“A processor of the system, processor of an ultrasound imaging system, or other processor implements software to perform one or more of the acts of FIG. 1” [0019]. Therefore, the system includes a processor that can carry out specific functions.);
“computing a function describing the relation of the values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated with a value of the image feature control parameter which function is numerically determined by approximating empirically or experimentally determined values” (“To more conveniently change the settings, a manifold space is used for all of a sub-set of the acquisition parameters. In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters” [0030]. Furthermore, El-Zehiry discloses “the virtual parameters represent a relationship amongst combinations of acquisition parameters. Altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. Since the values of the acquisition parameters are projected to the one or more virtual parameters with a manifold relationship, under broadest reasonable interpretation, in order to perform this projected a function describing the relation of the values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated to a value of the image feature control parameter had to have been computed by numerically determined the function by  approximating empirically or experimentally.);
“determining the values of each of the standard workflow setting parameters defining the image appearance feature associated with a value of the image appearance feature control parameter by addressing a database or a look-up table saved in a memory of the processor and comprising an array of the values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated with a value of the image feature control parameter which values are empirically or experimentally determined, for determining the value of each image appearance feature control parameter to the value of the standard workflow setting parameters of a combination of standard workflow setting parameters influencing the said image feature” (“A manifold of the scan variables relating to the scan variables to a fewer number of manifold variables different than the scan variables is stores. A database of samplings on the manifold or pairs relating values of the manifold variables to values of the scan variables is stored” [0089]. Therefore, a database of pairs of standard workflow setting parameters and image feature control parameters can be stored in a memory of the processor that comprises an array of values. Furthermore, El-Zehiry discloses “Where the incremented virtual parameters have values that are the same as a sample stored in the database, the corresponding values of the acquisition parameters are provided by look-up functions” [0066]. Thus, the value of the virtual parameters (i.e. the standard workflow setting parameters) can be compared to a database of stored values and used to find the values of the corresponding image appearance feature control parameters (i.e. acquisition parameters), the values of which are empirically of experimentally determined.);
“varying, automatically without the user, the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the values of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested by the variation of the said image appearance control parameter” (“In act 36, a new manifold parameter value is selected. One or more of the manifold parameters is set differentially […] This change is not a one-to-one change of a particular acquisition parameter, but a change in the virtual parameter along the manifold or in the manifold space. Any number of virtual parameters may be simultaneously changed or changed prior to acquiring another or next set of ultrasound data” [0058] and “In another embodiment, the change is automatic. A processor causes an incremental change to occur” [0059]. In this case, since changes can be made to the virtual parameters along the manifold (i.e. the standard workflow setting parameters) and the change in the virtual parameter may be done automatically by a processor, under broadest reasonable interpretation, the method involves varying automatically the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested (i.e. a sufficient or best quality image) by the variation of the said image appearance control parameter (i.e. the acquisition parameter);
“visualizing of the image with the requested image appearance feature setting” (“One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed. Alternatively, images associated with the automatically tuned scan variables are displayed” [0095]. An image that represents a sufficient or best quality image, under broadest reasonable interpretation, would be requested to be visualized. Since one or more images representing a sufficient or best quality image can be displayed based on the determined manifold parameters (i.e. standard workflow setting parameters), under broadest reasonable interpretation, the processor is capable of visualizing of the image with the requested image appearance feature.).
In regard to claim 20, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “characterized in that is comprises also input control organs of the standard workflow setting parameters” (“Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. As established previously, the virtual parameters (i.e. manifold parameters) constitute standard workflow setting parameters. Therefore, since the knobs of one or more of the virtual parameters can be adjusted, these knobs constitute input control organs for the standard workflow setting parameters.);
“for modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value” (“The settings may be altered while still scanning in the same mode. For example, default settings are used for B-mode imaging” [0029] and “altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. As stated previously the virtual parameters associated with the manifold space and therefore constitute standard workflow setting parameters. Since the settings may be altered from the default settings (i.e. the factory-defined value) and the virtual parameters can be altered, under broadest reasonable interpretation, the method can involve modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value.);
“and a processor configured for storing a continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the standard workflow setting parameter” (“A processor of the system, processor of an ultrasound imaging system, or other processor implements software to perform one or more of the acts of FIG. 1” [0019]. Therefore, the system includes a processor. Furthermore, El-Zehiry discloses “The memory 22 may store processed data. For example, the results of filtering, input feature calculations, scoring, increments, vectors, constants, variables, values of variables, or other information are stored. Thresholds, weights, or other information may be stored” [0091]. Since the processor can access the information stored in the memory, the memory can store a threshold and the processor and memory are both “part of a medical imaging system, such as the diagnostic of therapy ultrasound system 16, or other system” [0083], under broadest reasonable interpretation the processor can be configured for storing a continuity/discontinuity threshold modified value relatively to the function describing the relation between the image appearance feature control parameter and the standard workflow setting parameter.);
“determining by comparing with the aid continuity/discontinuity threshold if the modified values determine a discontinuity in the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter” (“In act 44, the quality scores are compared. […] One score is for the initial settings of the acquisition parameters and the other score is for the subsequent projected settings of the acquisition parameters” [0070]; “The comparison used any function, such as finding a maximum or minimum. A difference or ratio may be determined. In one example a higher one of the scores is determined where higher indicates better quality” [0071] and “If the score is not above the threshold of the user desires further quality improvement, the user may further adjust the values of the virtual parameters” [0074]. In this case, since the quality scores can be compared with the threshold quality level and further adjustments can be made if the score is not above this threshold, this indicates that the modified values of the standard workflow setting parameters resulted in a lower quality image. Imaging data that is subject to discontinuities produce images that are of lower quality. In this case, since imaging data that has a score below the threshold quality level would require additional adjustments to the virtual parameters, under broadest reasonable interpretation, the method can involve determining if the modified values determine a discontinuity in the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter.);
“for numerically computing a new function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter by an approximation curve passing through the end points of the value range for the said standard workflow setting parameter and through the said modified value of the said standard workflow setting parameter” (“The learnt manifold, either the actual manifold or the fit approximation, is used to project values of the acquisition parameters to the lower dimensional virtual parameter space or manifold in act 32” [0040]. In order for the manifold to be learnt, under broadest reasonable interpretation, the manifold had to have been trained with changes to the virtual parameters. In this case, since the fit approximation can be used to project values of the acquisition parameters to a lower dimensional virtual parameter space, under broadest reasonable interpretation, a new function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter can be defined by an approximation curve (i.e. fit approximation) passing through the end points of the value range for the said standard workflow setting parameter.);
“the processor further substitutes the previous function with the new function and uses the new function for determining the values of the standard workflow setting parameter as a function of the image appearance feature control parameter” (“The manifold is machine learnt, experimentally determined, or found by theoretical application” [0033], “In an example with a curve function for the manifold, there are only two directions” [0079] and “Where the incremented virtual parameters have values that are the same as a sample stored in the database, the corresponding values of the acquisition parameters are provided by look-up functions. From the database of pairings (x, y), the back projection Xa that corresponds to the adjusted set of low-d parameters Ya is obtained” [0066]. Since the manifold can be a curve function, the manifold can be experimentally determined, and the virtual parameters can be incremented based on samples stored in the database, under broadest reasonable interpretation, the processor can substitute the previous function (i.e. the machine learnt manifold) with the new function (i.e. the experimentally determined manifold) and can use the new function for determining the values of the standard workflow setting parameter and a function of the image appearance feature control parameter.). 
In regard to claim 22, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “An ultrasound system comprising an image appearance feature control interface according to claim 14, which ultrasound imaging system comprises:” (“The system 10 includes an ultrasound system 16, a transducer 18, a processor 20, a memory 22, and a display 24” [0082]. Therefore, an ultrasound system is provided. Furthermore, in regard to an image appearance feature control interface, El-Zehiry discloses “Additional, different or fewer components may be provided. […] As another example, a user interface is provided” [0082]. Additionally, El-Zehiry discloses “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging” [0059]. Therefore, since the ultrasound system can include a user interface and changes can be made by the user with a knob and/or user interface, under broadest reasonable interpretation, the ultrasound system can include an image appearance feature control interface.);
“an ultrasound probe including an array of transducer elements transforming electric input signals into acoustic transmit signals and transforming acoustic echo signals into electric receive signals” (“The transducer 18 is a one-, two-, or multi-dimensional array of the piezoelectric or capacitive membrane elements. For example, the transducer 18 is a one-dimensional array of elements within a handheld probe. In another embodiment the transducer 18 is part of a probe for use within the patient, such as a transesophageal or cardiac catheter probe” [0085]. Therefore, the system includes an ultrasound probe including a transducer 18 which can be a one-, two-, or multi-dimensional array of transducer elements. Furthermore, El-Zehiry discloses “the ultrasound system 16 includes the transducer 18 for converting between acoustic and electrical energies” [0084]. Thus, since the transducer 18 can convert between acoustic and electrical energies, under broadest reasonable interpretation, the transducer 18 is capable of transforming electric input signals into acoustic transmit signals and transforming acoustic echo signals in electric receive signals.); 
“a transmit beamformer generating the driving input signals for the transducer elements according to a transmit scheme for driving the transducer array to transmit a plurality of transmit beams from an array transducer” (“Transmit and receive beamformers relatively delay and apodize signals for different elements of the transducer 18. The beamformers operate at transmit and receive frequencies to sample over scan lines at various depths. The transmit beamformer focuses to one or more locations along each scan line, and the receive beamformer operates with a dynamic receive focus that changes as a function of time to sample along the scan line” [0084]. Therefore, since the transmit beamformer can focus signals to one or more locations along the scan line, under broadest reasonable interpretation, the system includes a transmit beamformer that is capable of generating the driving signals for the transducer elements according to a transmit scheme for driving the transducer array to transmit a plurality of transmit beams from an array transducer.);
“a receive beamformer including a receive signals processing unit configured to process the echo signals received in response to the transmit beams to produce a plurality of receive lines of echo signals” (“Transmit and receive beamformers relatively delay and apodize signals for different elements of the transducer 18. The beamformers operate at transmit and receive frequencies to sample over scan lines at various depths. The transmit beamformer focuses to one or more locations along each scan line, and the receive beamformer operates with a dynamic receive focus that changes as a function of time to sample along the scan line” [0084]. Therefore, since the receive beamformer operates with a dynamic receive focus that changes as a function of time to sample along the scan line, under broadest reasonable interpretation, the system includes a receive beamformer that includes a receive signals processing unit configured to process the echo signals received in response to the transmit beams to produce a plurality of receive lines of echo signals.);
“a signal processing unit processing the echo signals in order to extract image data from the said echo signals” (“The processor 20 is a single device or multiple devices operating in serial, parallel, or separately. The processor 20 may be a main processor of a computer, such as a laptop or desktop computer, or may be a processor form handling some tasks in a larger system, such as in an imaging system. The processor 20 is configured by instructions, designs, hardware, and/or software to be able to perform the acts discussed herein, such as projecting between a manifold space and a scan variable space and ranking data” [0097]. Since the processor 20 can be a single device or multiple devices and the processor can be configured by instructions, designs and hardware and/or software to perform acts of the method, under broadest reasonable interpretation, the processor 20 constitutes a signal processing unit which is capable of processing the echo signals in order to extract image data from the said echo signals acquired by the transducer elements.);
“an image generation unit producing an image using the said image data” (“Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured” [0101]. Thus, since the processor 20 can include multiple devices and the processor 20 can adjust the set of parameters in order to capture a good quality image, under broadest reasonable interpretation, the processor 20 constitutes an image generation unit that is capable of producing an image using the said image data.);
“an image display” (“The display 24 is a monitor, LCD, projector, plasma display, CRT, printer, or other now known or later developed device for outputting visual information. The display 24 received images, graphics, and other information from the processor 20, memory 22, or ultrasound system 16” [0094]. Since the display 24 can receive images from the processor 20, under broadest reasonable interpretation, the display 24 constitute an image display.);
“and an image user input interface for visualizing data images and messages from the ultrasound system to the user and for inputting control settings or selection of operative conditions and or imaging modes or other input data by the user to the ultrasound system, the said image user interface comprising further:” (“FIG. 2 shows a system for tuning ultrasound acquisition parameters. The system 10 includes an ultrasound system 16, a transducer 18, a processor 20, a memory 22, and a display 24. […] Additional, different, or fewer components may be provided. […] As another example, a user interface is provided” [0082]. Furthermore, El-Zehiry discloses “For example, the user rotates a knob, alters a setting in a user interface, or indicated another change to be made for imaging” [0059]. Since the system 10 can include a user interface and the user can alter a setting in a user interface for a change to be made for imaging, under broadest reasonable interpretation, the user interface constitutes an image user input interface that can be used for visualizing data images and messages from the ultrasound system to the user and for controlling settings or selection of operative conditions and/or imaging modes or other input data by the user to the ultrasound system.);
“a control input organ operable by the user univocally, associated to at least one image appearance feature of the image printed on the image display, for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the corresponding image appearance feature” (“Any number of virtual parameters may be simultaneously changed or changed prior to acquiring another or next set of ultrasound data” [0058] and “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to me made for the imaging. Rather than indicating a change in the focus, frequency, or depth, the user indicated a change in imaging generally or of the virtual parameter” [0059]. Therefore, the system includes a knob and/or user interface for changing imaging parameters. Furthermore, El-Zehiry discloses “If the score is getting worse, the direction of alteration along the manifold is changed in act 54” [0078]. In this case, when the score is worse, this indicates that the quality of the image has decreased and therefore, would require the user to make a change to the virtual parameters used to acquire the ultrasound data in subsequent imaging. In this case, since changes can be made in order to acquire the ultrasound data and the change can be made by a user rotating a knob or altering the settings in a user interface, under broadest reasonable interpretation, the system includes an image appearance feature control user interface comprising a control input organ (i.e. knob) operable by the user which is univocally associated to at least one image appearance feature and is capable of setting the value of the corresponding image appearance feature control parameter according to a desired setting of the corresponding image appearance feature.);
“the said control input organ having two extreme positions each one being related to at least one of two extreme conditions of the said image appearance feature while in the intermediate positions of the control input organ between the said image appearance feature as a function of the variation of the value of the corresponding image appearance feature control parameter caused by varying the position of the said control input organ between the said two extreme positions” (“Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. Therefore, the clinician can adjust knobs of one or more virtual or manifold parameters in order to adjust the four acquisition parameters used to acquire ultrasound data. In this case, a knob constitutes a control input organ which inherently possesses two extreme position each one being related to at least one of two extreme conditions of the said image appearance feature. Furthermore, a knob can be adjusted such that it is located at intermediate positions between two extreme positions continuously or discretely. Therefore, the knob constitutes a control input organ which has two extreme positions each one being related to at least one of two extreme conditions of the said image appearance feature while in the intermediate positions of the control input organ between the said two extreme positions continuously or discretely varying image appearance is set relating to the said image appearance feature as a function of the variation of the value of the corresponding image appearance feature control parameter caused by varying the position of the said control input organ between the said two extreme positions.);
“the image appearance feature control parameter being a function of a combination of standard workflow setting parameters of the ultrasound scanner which influence the corresponding image appearance feature such that by operating the control input organ in order to vary the image appearance feature determined by a certain value of the image appearance control parameter the corresponding values of the combination of the standard workflow setting parameters determining the requested image appearance feature are automatically set without the user” (“To more conveniently change the settings, a manifold space is used for all of a sub-set of the acquisition parameters. In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters” [0030]. Furthermore, El-Zehiry discloses “Increments along the manifold represent gradual changes in the visual quality of the images from the ultrasound data. The manifold is a smooth surface, curve, or representation of the relationship amongst the acquisition parameters” [0080]. In this case, since the manifold represents the relationship amongst the acquisition parameters and the increments along the manifold cause a change in the visual quality of images, under broadest reasonable interpretation the manifold constitutes a set of standard workflow setting parameters. As stated previously, acquisition parameters constitute image appearance feature control parameters. In this case, since the acquisition parameters can be projected to the one or more virtual parameters with a manifold relationship, under broadest reasonable interpretation, the image appearance feature control parameters (i.e. the acquisition parameters) can be a function of a combination of standard workflow setting parameters of the ultrasound scanner which influence the corresponding image appearance feature.
Furthermore, El-Zehiry discloses “[…] In another embodiment, the change is automatic. A processor causes in incremental change to occur” [0059]. In this case, since a change can be performed automatically by a processor under broadest reasonable interpretation, the corresponding values of the combination of the standard workflow setting parameters (i.e. the virtual parameters in the manifold space) determined the requested condition of the image appearance feature can be automatically set without the user.). 
In regard to claim 23, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “characterized in that it comprises electronically, electrostatically or mechanically hand operable physical control organs such as cursors or knobs or the like, or the control input organs are virtual, hand, gesture or voice operable organs or graphically represented on a screen of on a touch screen interface” (“Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018] and “The change is made by the user, For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging” [0059]. In this case, since the user can adjust the knobs of one or more virtual or manifold parameters and the knob can be rotated to make changes for imaging, under broadest reasonable interpretation, the control input organ can be an electronically, electrostatically or mechanically hand operable physical control organ such as a knob.).   
In regard to claim 24, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “characterized in that is comprises a processor to which the user interface is connected” (“The system 10 includes an ultrasound system 16, a transducer 18, a processor 20, a memory 22, and a display 24. […] Additional, different, or fewer components may be provided. […] As another example, a user interface is provided” [0082]. Since the system 10 can include a processor and a user interface, under broadest reasonable interpretation, the user interface can be connected to the processor.);
“the processor being configured to alternatively computing a function describing the relation of the values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated with a value of the image appearance feature control parameter which function is numerically determined by approximating empirically of experimentally determined values” (“To more conveniently change the settings, a manifold space is used for all of a sub-set of the acquisition parameters. In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters” [0030]. Furthermore, El-Zehiry discloses “the virtual parameters represent a relationship amongst combinations of acquisition parameters. Altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. Since the values of the acquisition parameters are projected to the one or more virtual parameters with a manifold relationship, under broadest reasonable interpretation, in order to perform this projected a function describing the relation of the values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated to a value of the image feature control parameter had to have been computed by numerically determined the function by  approximating empirically or experimentally.); 
“or determining the values of each of the standard workflow setting parameters defining the image appearance feature associated with a value of the image feature control parameter by addressing a database or a look-up table saved in a memory of the processor and comprising an array of values of the corresponding image appearance feature control parameter and the values of each of the standard workflow setting parameters defining the image appearance feature associated with a value of the image appearance feature control parameter which values are empirically or experimentally determined, for determining the value of each image appearance feature control parameter related to the value of the standard workflow setting parameters of a combination of standard workflow setting parameters influencing the said image appearance feature” (“A manifold of the scan variables relating to the scan variables to a fewer number of manifold variables different than the scan variables is stores. A database of samplings on the manifold or pairs relating values of the manifold variables to values of the scan variables is stored” [0089]. Therefore, a database of pairs of standard workflow setting parameters and image feature control parameters can be stored in a memory of the processor that comprises an array of values. Furthermore, El-Zehiry discloses “Where the incremented virtual parameters have values that are the same as a sample stored in the database, the corresponding values of the acquisition parameters are provided by look-up functions” [0066]. Thus, the value of the virtual parameters (i.e. the standard workflow setting parameters) can be compared to a database of stored values and used to find the values of the corresponding image appearance feature control parameters (i.e. acquisition parameters), the values of which are empirically of experimentally determined.);
“varying, automatically without the user, the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested by the variation of the said image appearance control parameter” [0058, 0059]; (“In act 36 , a new manifold parameter value is selected. One or more of the manifold parameters is set differentially […] This change is not a one-to-one change of a particular acquisition parameter, but a change in the virtual parameter along the manifold or in the manifold space. Any number of virtual parameters may be simultaneously changed or changed prior to acquiring another or next set of ultrasound data” [0058] and “In another embodiment, the change is automatic. A processor causes an incremental change to occur” [0059]. In this case, since changes can be made to the virtual parameters along the manifold (i.e. the standard workflow setting parameters) and the change in the virtual parameter may be done automatically by a processor, under broadest reasonable interpretation, the method involves varying, automatically without the user, the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested (i.e. a sufficient or best quality image) by the variation of the said image appearance control parameter (i.e. the acquisition parameter.);
“visualizing of the image with the requested image appearance feature setting” (“One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed. Alternatively, images associated with the automatically tuned scan variables are displayed” [0095]. An image that represents a sufficient or best quality image, under broadest reasonable interpretation, would be requested to be visualized. Since one or more images representing a sufficient or best quality image can be displayed based on the determined manifold parameters (i.e. standard workflow setting parameters), under broadest reasonable interpretation, the method involves visualizing of the image with the requested image appearance feature.).
In regard to claim 25, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “characterized in that is comprises an image control user interface for controlling image appearance features in ultrasound systems having additionally input control organs of the standard workflow setting parameters, the said input control organs configured for” (“Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g., one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. As stated previously, the virtual parameters constitute the standard workflow setting parameters. In order for the clinician to adjust the knobs of one or more virtual or manifold parameters in order to adjust the acquisition parameters (i.e. relating to the image appearance features), under broadest reasonable interpretation, an image control user interface had to have been present with additional input control organs (i.e. knobs) of the standard workflow setting parameters.);
“modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value” (“The settings may be altered while still scanning in the same mode. For example, default settings are used for B-mode imaging” [0029] and “altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. As stated previously the virtual parameters associated with the manifold space and therefore constitute standard workflow setting parameters. Since the settings may be altered from the default settings (i.e. the factory-defined value) and the virtual parameters can be altered, under broadest reasonable interpretation, the method can involve modifying the value of at least one of the standard workflow setting parameters of the combination of standard workflow setting parameters defining an image appearance feature control parameter corresponding to a certain value of the said image appearance feature control parameter with respect to a factory defined value.);
“and a processor communicating with the input control organ and configured for:” (“The system 10 includes an ultrasound system 16, a transducer 18, a processor 20, a memory 22, and a display 24. […] Additional, different, or fewer components may be provided. […] As another example, a user interface is provided” [0082]. Since the system 10 can include a processor and a user interface, under broadest reasonable interpretation, the user interface can be connected to the processor.);
“reading the modified value of the standard workflow setting parameter” (“Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured” [0101]. In this case, in order to make the slight adjustments to the virtual parameters in the manifold space, under broadest reasonable interpretation, the processor 20 had to have read the modified value of the standard workflow setting parameter, in order to determine whether a good quality image was captured using the adjusted (i.e. modified) parameters.); 
“storing a continuity/discontinuity threshold for the modified value relative to the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter, the continuity/discontinuity threshold corresponding to a selected distance between the modified value and the previous value defined by the said function” (“A processor of the system, processor of an ultrasound imaging system, or other processor implements software to perform one or more of the acts of FIG. 1” [0019]. Therefore, the system includes a processor. Furthermore, El-Zehiry discloses “The memory 22 may store processed data. For example, the results of filtering, input feature calculations, scoring, increments, vectors, constants, variables, values of variables, or other information are stored. Thresholds, weights, or other information may be stored” [0091]. Since the processor can access the information stored in the memory, the memory can store a threshold and the processor and memory are both “part of a medical imaging system, such as the diagnostic of therapy ultrasound system 16, or other system” [0083], under broadest reasonable interpretation the processor can be configured for storing a continuity/discontinuity threshold modified value relatively to the function describing the relation between the image appearance feature control parameter and the standard workflow setting parameter.
Furthermore, in regard to determining a continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter such that it can be stored by the processor, El-Zehiry discloses “The settings associated with the higher quality are used for subsequent scanning. For example, a threshold quality level is used. If the score is above the threshold, the setting of the acquisition parameters is complete and on-going scanning is performed” [0073] and “If the score is not above the threshold of the user desires further quality improvement, the user may further adjust the values of the virtual parameters” [0074]. In this case, the quality score being below a threshold quality level indicates that more adjustments to the virtual parameters are necessary, thus under broadest reasonable interpretation, the score being below a threshold quality level constitutes a discontinuity. Conversely when the quality score is above the threshold quality level, this indicates that the settings of the virtual parameter(s) resulted in a high quality image, this under broadest reasonable interpretation, the score being below a threshold quality level constitutes a continuity. Therefore, under broadest reasonable interpretation, the threshold quality level is capable of being used to determine the continuity/discontinuity threshold for the modified value relatively to the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter. 
Furthermore, El-Zehiry discloses “Where the database does not include an exact match for the values of the acquisition parameters, the projection is performed using weighting. Weights, α, are calculated using the acquisition parameter values, For example, to project the input X to the manifold, the distances to the closest k (e.g. k = 5 or other value) points X1 …, Xk recorded in the database representing the manifold relationship are determined” [0041] and “For a given patch X from the previous C1 layer, the output rS2 depends on the distance between the new input and a selected prototype P in a Gaussian-like weighted fashion […]” [0054]. Thus, since weights can be calculated for each acquisition parameter, the weight includes the distance to the closest manifold relationship and the distance between the new input and the selected prototype P can be determined in a Gaussian-like weighted fashion, under broadest reasonable interpretation, the continuity/discontinuity threshold corresponds to a selected distance between the modified value of a previous value defined by the said function.);
“and determining by comparing with the said continuity/discontinuity threshold if the modified values exceed the selected distance to determine a discontinuity in the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter” (“In act 44, the quality scores are compared. […] One score is for the initial settings of the acquisition parameters and the other score is for the subsequent projected settings of the acquisition parameters” [0070]; “The comparison used any function, such as finding a maximum or minimum. A difference or ratio may be determined. In one example a higher one of the scores is determined where higher indicates better quality” [0071] and “If the score is not above the threshold of the user desires further quality improvement, the user may further adjust the values of the virtual parameters” [0074]. In this case, since the quality scores can be compared with the threshold quality level and further adjustments can be made if the score is not above this threshold, this indicates that the modified values of the standard workflow setting parameters resulted in a lower quality image. Imaging data that is subject to discontinuities produce images that are of lower quality. In this case, since imaging data that has a score below the threshold quality level would require additional adjustments to the virtual parameters, under broadest reasonable interpretation, the method can involve determining if the modified values exceed the selected distance to determine a discontinuity in the function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter.); and 
“executing a software for numerically computing a new function different from the said function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter by an approximation curve passing through the end points of the vale range for the said standard workflow setting parameter and through the said modified value of the said standard workflow setting parameter” [0040]; (“The learnt manifold, either the actual manifold or the fit approximation, is used to project values of the acquisition parameters to the lower dimensional virtual parameter space or manifold in act 32” [0040]. In order for the manifold to be learnt, under broadest reasonable interpretation, the manifold had to have been trained with changes to the virtual parameters. In this case, since the fit approximation can be used to project values of the acquisition parameters to a lower dimensional virtual parameter space, under broadest reasonable interpretation, a new function different from the said function describing the relation between the image appearance feature control parameter and the said standard workflow setting parameter can be defined by an approximation curve (i.e. fit approximation) passing through the end points of the value range for the said standard workflow setting parameter.);
“the processor further: substitutes the previous function with the new function, stores the new function in a memory and used the new function for determining the values of the standard workflow setting parameter as a function of the image appearance feature control parameter” (“The manifold is machine learnt, experimentally determined, or found by theoretical application” [0033], “In an example with a curve function for the manifold, there are only two directions” [0079] and “Where the incremented virtual parameters have values that are the same as a sample stored in the database, the corresponding values of the acquisition parameters are provided by look-up functions. From the database of pairings (x, y), the back projection Xa that corresponds to the adjusted set of low-d parameters Ya is obtained” [0066]. Since the manifold can be a curve function, the manifold can be experimentally determined, and the virtual parameters can be incremented based on samples stored in the database, under broadest reasonable interpretation, the processor can substitute the previous function (i.e. the machine learnt manifold) with the new function (i.e. the experimentally determined manifold) and can use the new function for determining the values of the standard workflow setting parameter and a function of the image appearance feature control parameter.).
In regard to claim 26, El-Zehiry discloses “A method for generating an image appearance control end user interface in ultrasound systems comprising the following steps:” (“In a first aspect, a method is provided for tuning ultrasound acquisition parameters. First ultrasound data is acquired with first values of a respective plurality of acquisition parameters. A processor projects the first values to a second value of at least one virtual parameter with a manifold relationship. […]” [0006]. Furthermore, El-Zehiry discloses “The tuning may be automatic or semi-automatic in response to simplified user control. For automation, the adjustment is performed iteratively until a best or sufficient quality image is captured” [0017]. In this case, since the method involves tuning ultrasound acquisition parameters and the tuning may be performed iteratively until a best or sufficient quality image is captured, under broadest reasonable interpretation, the method is capable of controlling an image appearance of an ultrasound system. Furthermore, in regard to the control end user interface, El-Zehiry discloses “Any number of virtual parameters may be simultaneously changed or changed prior to acquiring another or next set of ultrasound data” [0058] and “The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to me made for the imaging. Rather than indicating a change in the focus, frequency, or depth, the user indicated a change in imaging generally or of the virtual parameter” [0059]. Therefore, the system includes a knob and/or user interface for changing imaging parameters. In this case, since changes can be made in order to acquire the ultrasound data and the change can be made by a user rotating a knob or altering the settings in a user interface, under broadest reasonable interpretation, the system includes an image appearance feature control end user interface which is operable by to carry out a method for generating an image appearance.);
“defining a set of independent image appearance features, which may be as non-limiting example one or more of the following: contrast-smooth, penetration-resolution, speed-detail” (“Various characteristics of the scan may be set. […] The depth along each scan line at which samples are obtained is set. As another example, the transmit frequency is set. Lower frequencies are associated with lower resolution imaging but greater penetration depth. […] Greater resolution but less depth may result from imaging with harmonic (e.g., second harmonic of the fundamental transmit frequency).” [0025]. In this case, since the depth along each scan line can be set such that lower frequencies are associated with lower resolution but greater penetration depth or higher frequencies with greater resolution but less penetration depth, under broadest reasonable interpretation, the method can involve defining a set of independent image appearance features, which may be as a non-limiting example, the penetration-resolution.);
“using control organs provided for manually varying one or more of the image appearance features of a displayed image, manually varying through the said control organs the values of said one or more appearance feature control parameters” (“The tuning may be automatic or semi-automatic in response to simplified user control. […] In the semi-automatic mode, the quality assessment component is eliminated and the sonographer’s judgement is used to assess the image quality. The auto-tuning is then reduced to a system where the user uses a single control key (knob) to adjust all the parameters” [0017] and “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g., one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. Thus, since the user can adjust all the parameters with a single knob based on the sonographer’s judgement of the image quality and a fewer number of knobs can adjusted to simultaneously adjust the acquisition parameters, under broadest reasonable interpretation, the method had to have provided control organs (i.e. control key or knob) for manually varying by a user one of more of the image appearance features of a displayed image by varying through the said control organs the values of said one or more appearance feature control parameters (i.e. the acquisition parameters).);
“analyzing the dependency of each of the said image appearance features from one or more ultrasound system standard workflow setting parameters related to the physics of the imaging process, which may be as non-limiting example one or more of the following: Persistence, Image Field of view, Enhancement, X-view-Smooth, Xview-Enhancement, Mview settings, Number of view lines, Xview Details, Dynamic range, XView-Balance, Frequency, Line density, Gray Map settings, Dynamic compression, fundamental Mode, Tei Mode” (“The scans are associated with desirable, good, best, or sufficient combination of values of the acquisition parameters. Different combination are included within the set. For example, to construct the manifold of the good parameter space, 32 different sets of four parameters (e.g. focus depth, transmit frequency, scan depth and receive frequency) that produce images rated as “good” by a clinical expert are set in the set of images” [0035] and “A good parameter set may be used to scan different organs or different subjects” [0036]. Furthermore, El-Zehiry discloses “The learnt manifold, either the actual manifold of the fit approximation, is used to project values of the acquisition parameters to the lower dimensional virtual parameter space or manifold in act 32” [0040]. Therefore, the manifold can be trained to map the image appearance features to good parameters for imaging. In this case, in order for the good parameters to be used to scan different organs or subjects, under broadest reasonable interpretation, the constructed manifold of good parameters had to have analyzed the dependence of each of the said image appearance features (i.e. the focus depth, transmit frequency, scan depth, and receive frequency) from one or more ultrasound system standard workflow setting parameters related to the physics of the imaging process, in order to scan with acquisition parameters that would result in good images. Therefore, under broadest reasonable interpretation, the method is capable of analyzing the dependency of each of the said image appearance features from one or more ultrasound system standard workflow setting parameters related to the physics of the imaging process based on the frequency of the image appearance feature.);
“for each image appearance feature defining its image appearance feature control parameter as a function of the combination of one or more of the said standard workflow setting parameters resulting from the dependency analysis of the previous step” (“In act 36 a new virtual parameter value is selected. One or more of the manifold parameters is set differentially. This adjustment occurs in the lower dimensional space than the acquisition parameters. For example, one or more of the Y values is changed. This change is not a one-to-one change of a particular acquisition parameter, but is a change in the virtual parameter along the manifold or in the manifold space” [0058]. In this case, since the change can be made to the virtual parameter in order to make an adjustment to the acquisition parameter, under broadest reasonable interpretation, an image appearance feature control parameter had to have been defined as a function of the combination of one or more of the said standard workflow setting parameters resulting from the dependency analysis of the previous step.);
“for each image appearance feature, generating a correlation between the variation of the value of the corresponding image appearance feature control parameter inputted manually using the said control organs” (“Where the database does not include an exact match for the values of the acquisition parameters, the projection is performed using weighting. Weight, α, are calculated using the acquisition parameter values. […] Other weight calculations may be used to determine a relationship of the input feature vector X of the values being used with the sample feature vectors stored in the database” [0041]. By definition a correlation is a calculation which serves to establish a relationship or connection between two or more measurements. Furthermore, by definition a weighting factor (i.e. weight) can be applied to a specific value such that it compensated for factors such as distortion and the weight can convert a value such that a relationship can be created between it and another value. In order to perform a weighting operation, under broadest reasonable interpretation, a correlation between the variation of the value of the corresponding image appearance feature control parameter (i.e. the acquisition parameter) inputted manually using the said control organs had to have been generated. 
“for each image appearance feature, automatically generating a correlation between the values of the image appearance feature control parameter and the values of the said standard workflow setting parameters of the combination of the said standard workflow setting parameters defining the said image appearance feature control parameter” (“These weights from the acquisition parameter space are applied to the virtual parameter values of the manifold. The values stored in the database for the virtual parameters are weighted. The values to be weighted correspond to the paired k nearest neighbor identified in the acquisition parameter space” [0042]. As established previously, the process of performing a weighting operation, under broadest reasonable interpretation involves the generation of a correlation. In this case, since the weights from the acquisition parameter space (i.e. the image nature control parameter) can be applied to the virtual parameter of the manifold (i.e. the standard workflow setting parameters) under broadest reasonable interpretation, a correlation between the values of the image appearance feature control parameter and the values of the said standard workflow setting parameters defining the said image appearance feature control parameter had to have been generated.);
“[…] varied automatically without the user, to calculate the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature requested via the control organ” (“(“In act 36 , a new manifold parameter value is selected. One or more of the manifold parameters is set differentially […] This change is not a one-to-one change of a particular acquisition parameter, but a change in the virtual parameter along the manifold or in the manifold space. Any number of virtual parameters may be simultaneously changed or changed prior to acquiring another or next set of ultrasound data” [0058] and “In another embodiment, the change is automatic. A processor causes an incremental change to occur” [0059]. In this case, since changes can be made to the virtual parameters along the manifold (i.e. the standard workflow setting parameters) and the change in the virtual parameter may be done automatically by a processor, under broadest reasonable interpretation, the method involves varying automatically without the user, the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested (i.e. a sufficient or best quality image) by the variation of the said image appearance control parameter (i.e. the acquisition parameter).).
El-Zehiry does not teach “by the function describing the relation between the image appearance feature control parameter and the said standard workflow setting , the said function being varied […]”.
Ustuner teaches “by the function describing the relation between the image appearance feature control parameter and the said standard workflow setting , the said function being varied […]” (“The cost function typically takes the shape of a hyper-parabola, a parabola in 3-dimensions, near the global optimum. In order to converge at the global optimum of the cost function quickly, the hyper-parabola given by: .PHI.=ax.sup.2+by.sup.2+c.theta..sup.2+dxy+ey.theta.+f.theta.x+gx+hy+j.the- ta.+j (6) is fit to the cost function, .PHI., around a 5x5x5 neighborhood at the optimum to find the 10 coefficients a, b, c, d, e, f, g, h, I, and j of a hyper-parabola. The fit is performed using a least squares fitting. Other types of functions and fittings may also be used and other sizes of neighborhoods may also be used. Once the 10 coefficients of the hyper-parabola are estimated, the optimum of the hyper-parabola corresponding to the global optimum of the cost function is computed” [0070-0071] and “The results of estimating t_x, t_y and t_theta and the two images 120 and 122 are used in act 126. The above process is repeated by searching the parameter space from -8 to +8 with steps of 4. A hyper-parabola is again fitted to find a better estimate for t_x, t_y, t_74” [0072]. This estimation of the coefficients of the hyper-parabola constitutes a parabola coefficient method. Since the coefficients of the hyper-parabola are found to perform a fit and the optimum of the hyper-parabola is computed, under broadest reasonable interpretation, a function (i.e. for a hyper-parabola) is varied automatically to determine the best estimate of the values of the one or more of the standard workflow setting parameters which influence an image appearance feature.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of El-Zehiry to include varying a function as disclosed in Ustuner to allow to for a better estimate of the parameters to be determined [Ustuner: 0072]. A hyper-parabola is one of a finite number of functions which can be used for approximation of image characteristics with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of estimating a better approximation of the parameter space to influence the image appearance.
In regard to claim 27, due to its dependence on claim 26, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “comprising the further step of determining image appearance features which image feature control parameters are the function of an identical combination of standard workflow setting parameter of the ultrasound system and coupling the said image appearance features control parameter to a single image feature control parameter influencing the said image appearance features” (“Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. In order for four acquisition parameters (i.e. image feature control parameters) to be changed by the adjustment of one knob of one or more virtual or manifold parameters (i.e. the standard workflow setting parameters) under broadest reasonable interpretation, these image feature control parameters had to correspond to image appearance features that were a function of an identical combination of standard workflow setting parameters of the ultrasound system. Furthermore, since the four acquisition parameters can be adjusted simultaneously, under broadest reasonable interpretation, the image appearance feature control parameters had to have been coupled to a single image feature control parameter influencing the image appearance features. Furthermore, El-Zehiry discloses “In act 38, the values for the adjusted virtual parameters are projected to the acquisition parameter space. […] By changing a fewer number of values (i.e. the number of virtual parameters), a greater number of acquisition parameters are changed and/or a greater range of combination of vales of the acquisition parameters are provided” [0065]. Therefore, changing the workflow setting parameters (i.e. the virtual parameters) can influence the image appearance feature corresponding to the acquisition parameters (i.e. the image feature control parameters).).
In regard to claim 28, due to its dependence on claim 26, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “comprising the further step of assigning a control input organ operable by the user for each control parameter for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the image appearance feature”, (“The change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging” [0059]. In this case since changes can be made for imaging by the user by rotating a knob, under broadest reasonable interpretation, the knob constitutes a control input organ that is operable by the user for each control parameter for setting the value of the corresponding image appearance feature control parameter according to a desired setting of the image appearance feature. Furthermore, in regard to the control input organ being operable for each control parameter, El-Zehiry discloses “Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. Since the clinician can adjust a fewer number of knobs of one or more virtual or manifold parameters, under broadest reasonable interpretation, each control parameter for setting the value of the corresponding image appearance feature control parameter can be operated by the user according to a desired setting of the image appearance feature.
“which control input organ had two extreme positions each one being related to one of two image appearance feature defined by the same combination of standard workflow setting parameters and which image appearance feature are complementary with each other other so that at one end position a first of the said two image appearance features prevails and at the opposite end position a second of the said two image appearance features prevails and in the intermediate positions of the control input organ a combination of the two image appearance features is generated, which combination has different ratio of the said image appearance features as a function of the position of the control input organ between the two extreme end positions” (“Rather than having the expert clinician adjust four different knobs on the machine to change the four different acquisition parameters, the clinician adjusts a fewer number (e.g. one) of knobs of one or more virtual or manifold parameters that simultaneously adjusts the four acquisition parameters” [0018]. Therefore, the clinician can adjust knobs of one or more virtual or manifold parameters in order to adjust the four acquisition parameters used to acquire ultrasound data. In this case, a knob constitutes a control input organ which inherently possesses two extreme positions each one being related to one of two image appearance feature defined by the same combination of standard workflow setting parameters (i.e. the virtual parameters of the manifold) and which image appearance feature are complementary one to the other so that at one end position a first of the said two image appearance feature prevails and at the opposite end position a second of the said two image appearance feature prevails and in the intermediate positions of the control input organ a combination of the two image appearance features is generated, which combination has different ratio of the said image appearance features as a function of the position of the control input organ between the two extreme end positions. Furthermore, a knob can be adjusted such that it is located at intermediate positions between two extreme positions continuously or discretely. Therefore, the knob constitutes a control input organ which has two extreme positions which influence the image appearance feature.).
In regard to claim 29, due to its dependence on claim 26, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “in which each standard workflow setting parameter of the combination defining an image appearance feature control parameter is related to the image appearance feature control parameter by a function which may be different for each of the said standard workflow setting parameters of the said combination” (“To more conveniently change the settings, a manifold space is used for all of a sub-set of the acquisition parameters. In act 32, the values of the vector X or other acquisition parameters are projected to one or more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters” [0030]. Furthermore, El-Zehiry discloses “the virtual parameters represent a relationship amongst combinations of acquisition parameters. Altering a value of one virtual parameter may be associated with changing values of any number of acquisition parameters” [0031]. As established previously, the acquisition parameters constitutes image appearance feature control parameters. In this case, since the acquisition parameters are projected to one or more virtual parameters with a manifold relationship, under broadest reasonable interpretation, the manifold relationship constitutes a function relating the image appearance feature control parameter to the standard workflow setting parameters. Furthermore, since the projection of the acquisition parameters to the one or more virtual parameters causes the dimensionality of the acquisition parameters is reduced so that a change in one of the virtual parameter results in a change in one or more of the acquisition parameters, under broadest reasonable interpretation, the image appearance feature control parameter (i.e. the acquisition parameter) can be expressed as a function of a combination of one or more of the standard workflow setting parameters (i.e. the virtual parameters associated with the manifold space) which may be different for each standard workflow setting parameter and each have an influence on the image appearance feature associated with the said image appearance feature control parameter.).
In regard to claim 30, due to its dependence on claim 26, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “comprising the steps of generating a multidimensional space of standard setting parameters, having the number of dimensions corresponding to the number of the different standard setting parameters” (“The output of the manifold training is a database of pairings (x, y) where x is the high dimensional input feature vector and y is the low dimensional feature vector in the manifold space” [0038]. In this case, the high dimensional input vector corresponds to the acquisition parameters and the low dimensional feature vector represents the virtual parameters. In order for the manifold training to output a database of pairings, under broadest reasonable interpretation, a multidimensional space of standard setting parameters (i.e. virtual parameters) had to have been generated, the number of dimensions corresponding to the number of the different standard setting parameters. Furthermore, El-Zehiry discloses “In one embodiment, the processor 20 is configured to select one or more of the values of the manifold variables and project the one or more values to the settings of the scan variables with the manifold. […] By altering or adjusting in the manifold space, a lower dimensional change is used to alter the higher dimensional scan variable space” [0098]. In order for the processor to select one or more values of the manifold variables (i.e. standard setting parameters) to project, under broadest reasonable interpretation, the selection had to have been made from a multidimensional space of standard setting parameters (i.e. the manifold space).);
“the said multidimensional space being defined by a corresponding multidimensional array of data of the values of the said standard setting parameters and the combination of the said values in relation to the different image appearance features” (“This database is a sampling of the manifold for discrete values of settings of x and corresponding settings of y. In the example above 32 different vectors x (i.e. high dimensional input feature vector representing the acquisition parameters) and corresponding 32 vectors y (i.e. low dimensional feature vector corresponding to the virtual parameters) are paired” [0038]. In this case, since the database can store the pairs of vectors related to the standard setting parameters (i.e. vector y) and the image appearance feature (i.e. vector x), under broadest reasonable interpretation, the database is a representation of the multidimensional space being defined by a corresponding multidimensional array of data (i.e. vector pairs) of the values of the said standard setting parameters and the combination of the said values in relation to the different image appearance features.);
“defining each image appearance feature control parameter as a sub-space contained in the said multidimensional space having a reduced number of dimensions each one corresponding to an image appearance feature control parameter” (“For generating an image or obtaining a frame of data, the values of the acquisition parameters may be represented as a vector X of N dimensions. N represents the number of acquisition parameters that may be adjusted” [0027] and “N may be a sub-set of available acquisition parameters” [0028]. As stated previously, the acquisition parameters constitute the image appearance feature control parameters. Furthermore, El-Zehiry discloses “To more conveniently change the setting, a manifold space is used for all of a sub-set of the acquisition parameters. In act 32, the values of the vector X of other acquisition parameters are projected to one of more virtual parameters with a manifold relationship. The dimensionality of the acquisition parameter space is reduced to the dimensionality of the manifold space, such as reducing four acquisition parameters to two virtual parameters” [0030]. Since the acquisition parameters can be projected to the manifold space (i.e. the multidimensional space) such that the dimensionality of the acquisition parameter space is reduced, under broadest reasonable interpretation the image appearance feature control parameter had to have been defined as a sub-space contained in the said multidimensional space (i.e. the manifold space) having a reduced number of dimensions each one corresponding to an image appearance feature control parameter.);
“the said sub space being determined by the combination of standard workflow setting parameters influencing the image feature appearance associated with an image appearance feature control parameter and consisting in the sub array of the multidimensional array comprising the values of the said standard workflow setting parameters of the said combination of standard workflow setting parameters influencing the image appearance feature appearance associated to an image appearance feature control parameter” (“A reduction from N by one or more is provided. Any number of virtual parameters less than N may be used” [0030]. As stated previously, the virtual parameters constitute standard workflow setting parameters. In this case, since the number of virtual parameters is less than N (i.e. the number of acquisition parameters that may be adjusted) and the acquisition parameters are projected to the virtual parameters, under broadest reasonable interpretation, the sub space of image feature control parameters can be determined by the combination of standard workflow setting parameters (i.e. virtual parameters) influencing the image feature appearance associated to an image feature control parameters. Furthermore, in regard to a sub array of the multidimensional array comprising the values of the said standard workflow setting parameters of the said combination of standard workflow setting parameters influencing the image feature appearance associated to an image feature control parameter, El-Zehiry discloses “The output of the manifold training is a database of pairings (x, y) where x is the high dimensional input feature vector and y is the low dimensional feature vector in the manifold space. This database is a sampling of the manifold for discrete values of settings of x and corresponding settings of y. In the example above, 32 different vectors x and corresponding 32 vectors y are paired” [0038]. In this case, the individual pairings in the database of pairing constitute sub arrays within the multidimensional array of values (i.e. the database) that comprise the values of the standard workflow setting parameters (i.e. vector y) that influence the image feature appearance associated with an image feature control parameter (i.e. vector x).).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry US 20140221832 A1 and Ustuner et al. US 20040006266 A1 “Ustuner” as applied to claims 1-8, 11-17, and 19-30 above, and further in view of Park et al. US 20170156698 A1 “Park”.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “wherein image appearance feature control parameters are set for at least two of the following image appearance features: Penetration-resolution ratio […]” (“Various characteristics of the scan may be set. […] The depth along each scan line at which samples are obtained is set. […] Lower frequencies are associated with lower resolution but greater penetration depth. […] By setting the focal depth near a region of interest, better signal-to-noise ratio may be provided in that region of interest” [0025]. Therefore, the depth can be set such that greater penetration is achieved at lower resolution, and conversely, the depth can be set such that lower penetration is achieved at a higher resolution. In this case, since various characteristics can be set and the focal depth can be set such that a better signal to noise ratio is achieved, under broadest reasonable interpretation, the image appearance feature control parameter can be set for an image feature combination including a penetration-resolution ratio.)
El-Zehiry and Ustuner do not teach “speed-detail ratio and smooth-contrast ratio”.
Park teaches “speed-detail ratio and smooth-contrast ratio” (“Any image generation parameters may be varied. An image generation parameter is a setting of the imaging system used to generate an image. In ultrasound the generation parameter may be a scan parameter, such as frequency, line density, scan format, acoustic intensity, steering angle, depth, of other beamformer parameter. The generation parameter may be a post-processing or image processing parameter, such as a variable changed after beamformation and/or detection. Some example post-processing generation parameters include dynamic range, map selection (e.g., which gray or color scale), edge enhancement (e.g., binary or type), temporal filtering, spatial filtering, or combinations thereof […]” [0025] and  “Different, additional, or fewer B-mode processing parameters may be used, such as setting the dynamic range, edge enhancement or speckle reduction” [0029]. Furthermore, Park discloses “The images of the plurality are simultaneously displayed adjacent each other, such as in a grid. […] The difference in appearance may be due to differences in any characteristic, such as the images having varying contrast, contrast resolution, detail resolution, penetration, or combinations thereof due, at least in part, to the different values for one or more variables” [0064]. Therefore, the differences in characteristics (i.e. generation parameters) used to acquire the images influences the appearance of the images. In this case, since the image generation parameter can include the line density, under broadest reasonable interpretation, the image appearance feature control parameters can be set for a speed-detail ratio. Furthermore, since the post-processing generation parameters can include the dynamic range and edge enhancement, under broadest reasonable interpretation, the image appearance feature control parameters being set for a smooth-contrast ratio.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of El-Zehiry so as to include the speed-detail ratio and the smooth-contrast ratio disclosed in Park in order to obtain images that are of high diagnostic quality. When performing ultrasound imaging, varying the generation parameters will result in a change in the appearance of the image. The speed-detail ratio, relating to the line density, and the smooth-contrast ratio, relating to the dynamic range and edge enhancement, are two image feature control parameters that influence the appearance of an ultrasound image, therefore it would be obvious to manipulate these parameters to achieve a higher quality image. Combining the prior art elements according to known techniques would yield the predictable result of achieving higher quality ultrasound images. 
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, El-Zehiry discloses “in which the penetration-resolution ratio image appearance feature control parameter is a function of at least one of the following standard workflow setting parameters: frequency, number of transmits” (“Various characteristics of the scan may be set. […] The depth along each scan line at which samples are obtained is set. […] Lower frequencies are associated with lower resolution but greater penetration depth. […] By setting the focal depth near a region of interest, better signal-to-noise ratio may be provided in that region of interest […] Other acquisition parameters may include the aperture size, aperture synthesis, acoustic energy amplitude, acoustic energy phasing, flow sample count, pulse repetition interval or frequency, transmit waveform shape (e.g., square of sinusoidal), number of cycles, beam synthesis, or other now known of later developed beamformer, front-end, or other acquisition parameter” [0025]. Therefore, the depth can be set such that greater penetration is achieved at lower resolution (i.e. lower frequency), and conversely, the depth can be set such that lower penetration is achieved at a higher resolution (i.e. higher frequency). In this case, since various characteristics can be set and the focal depth can be set such that a better signal to noise ratio is achieved and the frequency and the number of cycles (i.e. transmits) can be set, under broadest reasonable interpretation, the penetration-resolution ratio image appearance feature control parameter can be a function of the frequency and the number of transmits.).
El-Zehiry does not disclose “the speed-detail ratio image appearance feature control parameter is a function of at least one of the following standard workflow setting parameters: Image field of view, Persistence, Line density, Number of view lines, and XView-details”; or “the smooth-contrast ratio image appearance feature control parameter is a function of at least one of the following standard workflow setting parameters: Dynamic compression, dynamic range, enhancement, graymap settings, MView settings, Xview –balance, Xview-Smooth, XView-enhancement”.
Park discloses “the speed-detail ratio image appearance feature control parameter is a function of at least one of the following standard workflow setting parameters: Image field of view, Persistence, Line density, Number of view lines, and XView-details”; and “the smooth-contrast ratio image appearance feature control parameter is a function of at least one of the following standard workflow setting parameters: Dynamic compression, dynamic range, enhancement, graymap settings, MView settings, Xview –balance, Xview-Smooth, XView-enhancement” (“Any image generation parameters may be varied. An image generation parameter is a setting of the imaging system used to generate an image. In ultrasound the generation parameter may be a scan parameter, such as frequency, line density, scan format, acoustic intensity, steering angle, depth, of other beamformer parameter. The generation parameter may be a post-processing or image processing parameter, such as a variable changed after beamformation and/or detection. Some example post-processing generation parameters include dynamic range, map selection (e.g., which gray or color scale), edge enhancement (e.g., binary or type), temporal filtering, spatial filtering, or combinations thereof […]” [0025] and “Different, additional, or fewer B-mode processing parameters may be used, such as setting the dynamic range, edge enhancement or speckle reduction” [0029]. Furthermore, Park discloses “The images of the plurality are simultaneously displayed adjacent each other, such as in a grid. […] The difference in appearance may be due to differences in any characteristic, such as the images having varying contrast, contrast resolution, detail resolution, penetration, or combinations thereof due, at least in part, to the different values for one or more variables” [0064]. Therefore, the differences in characteristics (i.e. generation parameters) used to acquire the images influences the appearance of the images. In this case, since the image generation parameter can include the line density, under broadest reasonable interpretation, the speed-detail ratio image appearance feature control parameter can be a function of line density. Furthermore, since the post-processing generation parameters can include the dynamic range and edge enhancement, under broadest reasonable interpretation, the smooth-contrast ratio image appearance feature control parameters a function of dynamic range and/or enhancement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of El-Zehiry so as to include the speed-detail ratio and the smooth-contrast ratio disclosed in Park in order to obtain images that are of high diagnostic quality. When performing ultrasound imaging, varying the generation parameters will result in a change in the appearance of the image. The speed-detail ratio, relating to the line density, and the smooth-contrast ratio, relating to the dynamic range and edge enhancement, are two image feature control parameters that influence the appearance of an ultrasound image, therefore it would be obvious to manipulate these parameters to achieve a higher quality image. Combining the prior art elements according to known techniques would yield the predictable result of achieving higher quality ultrasound images. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry US 20140221832 A1 and Ustuner et al. US 20040006266 A1 “Ustuner” as applied to claims 1-8, 11-17, 19-30 above, and further in view of Bjaerum et al. US 20170090571 A1 “Bjaerum”.
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, El-Zehiry teaches “comprising a processing unit […] the processing unit executing a software configured […]” (“A processor of the system, processor of an ultrasound imaging system, or other processor implements software to perform one or more of the acts of FIG. 1” [0019]. Therefore, the system includes a processor (i.e. processing unit) that can execute software.
El-Zehiry and Ustuner do not teach “and a touch screen display controlled by the said processing unit” or “for printing on screen the icons representing the control organs and for animating the said control organs to change their aspect operating them through the touch screen interface, thereby generating input signals for setting values for the image appearance feature control parameter associated to the control organ”.
Bjaerum discloses “and a touch screen display controlled by the said processing unit” (“FIG. 2 is an illustration of an example screenshot 200 of the display device 118 according to one embodiment that provides touch screen and tactile feedback functionality. […] The screenshot 200 includes an ultrasound image 246 that is at least partially surrounded by a plurality of touch-sensitive portions 202, 218, 230, and 232 of the display device 118 that are selectable by a user” [0025]. Since the display device 118 can provide a touch screen a tactile feedback functionality, under broadest reasonable interpretation, the system includes a touch screen display that can be controlled by a processing unit.);
and “for printing on screen the icons representing the control organs and for animating the said control organs to change their aspect operating them through the touch screen interface, thereby generating input signals for setting values for the image appearance feature control parameter associated to the control organ” (“The screenshot 200 includes an ultrasound image 246 that is at least partially surrounded by a plurality of touch-sensitive portions 202, 218, 230, and 232 of the display device 118 that are selectable by a user” [0025] and “User selectable elements 220-228 (collectively referred to as a touch-sensitive portion 218 represent a touch-sensitive portion of the display area 117 that may not provide tactile feedback to the user 252. […] Touching any of the user selectable elements 220-228 sends a signal to the system controller that is processed according to the function of the user selectable elements selected. […] In one embodiment, touching the user selectable element 220 (e.g. the “Depth adjustment” user selectable element 220) may cause the system controller to adjust the depth of the imaging field for the ultrasound image 246” [0030]. The touch-sensitive elements constitute icons that represent the control organs. In this case, in order for the touch-sensitive portions to be displayed on the display device 118, under broadest reasonable interpretation, the processing unit had to have executed software configured for printing on screen the icons representing the control organs and for animating the said control organs to change their aspect by operating them through the touch screen interface. Furthermore, since touching any of the user selectable elements sends a signal to the system controller (i.e. processor) that is processed, under broadest reasonable interpretation, input signals can be generated for setting values for the image appearance feature control parameter associated to the control organ.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the image appearance feature control user interface of El-Zehiry so as to include a touch screen display as disclosed in Bjaerum in order to allow the user to make selections for the image appearance feature control parameter. A touch screen is one of a finite number of devices that allows for manipulations to be made to settings for image acquisition. Therefore, it would be obvious to include a touch screen display to make the changes to the image appearance feature control parameter to achieve higher image quality. Combining the prior art elements according to known techniques would yield the predictable result of inputting changes to setting values more easily.
Response to Arguments
Applicant’s arguments, see Remarks page 18, filed 03/21/2022, with respect to objections to the drawings, specification and claims have been fully considered and are persuasive given the applicant’s amendment to the drawings, specification and claims filed 03/04/2022. Therefore, the objections to the drawings, specification and claims in the final office action of 10/05/2021 have been withdrawn.
Applicant’s arguments, see Remarks page 18-19, filed 03/21/2021, with respect to the rejection of claim 19 under 35 U.S.C. 112(b) has been fully considered and are persuasive given the applicant’s amendment to claim 19. Therefore, the objections to the drawings, specification and claims in the final office action of 10/05/2021 have been withdrawn.
Applicant’s arguments, see Remarks page 19-20, filed 09/07/2021, with respect to rejection of the claims 1-8, 11-12, 14-17, 19-20 and 22-30 under 35 U.S.C. 102(a)(2), have been fully considered, however the examiner does not find them persuasive. 
Specifically, with respect to the claim language added to claim 14 regarding the control input organ, the examiner respectfully asserts that the language “vary manually one or more of the image appearance features of a displayed image” was addressed. The prior art reference of El-Zehiry discloses “the change is made by the user. For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for the imaging. Rather than indicating a change in the focus, frequency, or depth the user indicates a change in imaging generally of the virtual parameter” [0059]. The examiner respectfully asserts that the user rotating a knob represents operating a control input organ to vary manually one or more of the image appearance features of a displayed image.
With respect to the rejection of claim 11, the examiner respectfully asserts that a knob (i.e. control input organ) inherently includes “two extreme position each one being related to one of two image appearance features defined by the same combination of standard workflow setting parameters and which image appearance features are complementary one to the other so that at one end position a first of the said two image appearance feature prevails and at the opposite end position a second of the said two image appearance feature prevails and in the intermediate positions of the control input organ a combination of the two image appearance features is generated”. 
Regarding the amended claim 1, the applicant has amended the claim to read “varying, automatically without the user, the function used to calculate the value of the one or more of the said standard workflow setting parameters of the combination of standard workflow setting parameters influencing an image appearance feature as a function of a variation of the value of the corresponding image appearance feature control parameters for obtaining the image appearance feature variation requested by the variation of the said image appearance feature control parameter”. This, function, under broadest reasonable interpretation, corresponds to a relationship between two values and is not restricted to being a specific equation. Furthermore, assuming the function is a specific equation, varying a coefficient of a variable includes within the equation, would read on varying a function, since a different coefficient would result in a different output of the function. 
Looking at the applicant’s specification, this variation of the function is performed by calculating a best fit/approximation curve using a parabola coefficient method (see [00015], [00020], [00021]). Furthermore, in the examiner-initiated interview conducted on March 3, 2022, the attorney indicated that support for the varying of the function can be found within paragraph [00109] of the specification and within FIGS 6a-6c. For the sake of examination, the varying of the function will be considered in view of the definition within paragraph [00109].  
Furthermore, the applicant argues that El-Zehiry does not provide for a general possibility of the user to change the manifold function or algorithm for projecting back and forth the multidimensional acquisition parameters space into the virtual parameter space having less dimensions or changing the algorithm to modify the projection function. Additionally, the applicant argues that El-Zehiry does not modify a function to which the examiner agrees. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ustuner et al. US 20040006266 A1 “Ustuner” as stated in the 35 U.S.C. 103 rejection above.
Regarding claim 11, the applicant argues that El-Zehiry does not disclose that the virtual parameter can be manually set in order to provide a different ratio. The examiner respectfully disagrees and asserts that the user rotating a knob would inherently change the ratio between the virtual parameter (i.e. the image appearance feature parameter) and the acquisition parameters (i.e. the standard workflow setting parameters).
Regarding claims 12 and 20, the applicant argues that at least one single value of the standard workflow setting parameter may be changed in relation to the same image appearance feature setting parameter, thus altering the function in claim 1. The examiner is interpreting the function change to correspond to a parabola coefficient method as recited in [00109] of the instant specification. However, regarding the discontinuities in claims 12 and 20, the examiner respectfully asserts that the weighting of the acquisition parameter values (i.e. as disclosed in El-Zehiry [0041]) would be necessary if an exact match between the workflow setting parameters and the image appearance feature did not exist. The that the weighting would need to be performed, under broadest reasonable interpretation, would require a discontinuity in the data to be present. The examiner also refers the applicant to paragraphs [0073-0074] of El-Zehiry regarding a threshold quality score which is related to the image quality produced as a result of the relationship between the standard workflow setting parameters (i.e. the acquisition parameters) and the image appearance feature parameter (i.e. the virtual or manifold parameters).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Francis et al. US 20150327838 A1 “Francis” is pertinent to the applicant’s disclosure because it discloses “The preferred approach uses a parabolic fitting method, where two orthogonal parabolic curves are fitted to the horizontal and vertical sum-of-squared-differences (SSD) error values along the optimum position, and the minimum for each of the fitted curves is located” [0094].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793